Exhibit 10.1

EXECUTION VERSION

MEMBERSHIP INTEREST PURCHASE AGREEMENT

by and among

GF INVESTORS, LLC,

US GREENFIBER LLC,

THE SELLERS NAMED HEREIN,

CASELLA WASTE SYSTEMS INC., as Sellers’ Representative

AND

LOUISIANA-PACIFIC CORPORATION, CASELLA WASTE SYSTEMS INC., AND

TENEX CAPITAL PARTNERS, L.P., as Guarantors



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1.

 

DEFINITIONS; INTERPRETATION

     1   

1.1

 

Definitions

     1   

1.2

 

Additional Defined Terms

     6   

1.3

 

Interpretation

     7   

ARTICLE 2.

 

PURCHASE AND SALE; CLOSING

     7   

2.1

 

Purchase and Sale

     7   

2.2

 

Purchase Price

     7   

2.3

 

The Closing

     8   

2.4

 

Purchase Price Adjustment

     8   

2.5

 

Payment of the Purchase Price; Closing Deliverables

     10   

ARTICLE 3.

 

REPRESENTATIONS AND WARRANTIES OF SELLERS

     12   

3.1

 

Organization; Power; Authorization

     12   

3.2

 

Binding Effect; Noncontravention

     12   

3.3

 

Broker

     12   

ARTICLE 4.

 

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

     13   

4.1

 

Organization, Qualification and Organizational Power

     13   

4.2

 

Authorization; Binding Effect

     13   

4.3

 

Approvals and Consents

     13   

4.4

 

Capitalization

     14   

4.5

 

Subsidiaries

     14   

4.6

 

Financial Statements; No Undisclosed Liabilities

     15   

4.7

 

Absence of Certain Changes

     15   

4.8

 

No Undisclosed Liabilities

     16   

4.9

 

Taxes

     16   

4.10

 

Owned and Leased Real Properties; Assets

     18   

4.11

 

Environmental Matters

     19   

4.12

 

Intellectual Property

     20   

4.13

 

Employee Benefit Plans; Employees

     20   

4.14

 

Contracts; Customers and Suppliers

     22   

4.15

 

Insurance

     24   

4.16

 

Litigation

     24   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

4.17

 

Brokers

     24   

4.18

 

Compliance With Laws

     24   

4.19

 

Permits

     24   

4.20

 

Products; Warranties

     25   

4.21

 

Full Disclosure

     25   

ARTICLE 5.

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

     25   

5.1

 

Organization, Standing and Power

     25   

5.2

 

Authority; No Conflict; Required Filings and Consents

     26   

5.3

 

Litigation

     26   

5.4

 

Access

     26   

5.5

 

Available Cash

     27   

5.6

 

Solvency

     27   

5.7

 

Condition of the Business

     27   

5.8

 

Investment

     27   

ARTICLE 6.

 

CONDUCT OF BUSINESS

     27   

6.1

 

Covenants of the Company

     27   

6.2

 

Confidentiality

     29   

ARTICLE 7.

 

ADDITIONAL AGREEMENTS

     29   

7.1

 

Non-Solicitation

     29   

7.2

 

Access to Information

     29   

7.3

 

Legal Conditions to the Transaction

     30   

7.4

 

Public Disclosure

     31   

7.5

 

Indemnification of Managers and Officers

     31   

7.6

 

Notification of Certain Matters

     31   

7.7

 

Service Credit

     32   

7.8

 

FIRPTA

     32   

ARTICLE 8.

 

CONDITIONS TO TRANSACTION

     33   

8.1

 

Conditions to Each Party’s Obligations to Effect the Transaction

     33   

8.2

 

Additional Conditions to Obligations of the Purchaser

     33   

8.3

 

Additional Conditions to Obligations of the Sellers

     34   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 9.

 

TERMINATION AND AMENDMENT

     34   

9.1

 

Termination

     34   

9.2

 

Effect of Termination

     35   

9.3

 

Fees and Expenses

     35   

9.4

 

Extension; Waiver

     35   

ARTICLE 10.

 

COVENANTS

     35   

10.1

 

Books and Records

     35   

10.2

 

Litigation Support

     36   

10.3

 

Attorney-Client Privilege

     36   

ARTICLE 11.

 

INDEMNIFICATION

     36   

11.1

 

Indemnification

     36   

11.2

 

Procedures for Indemnification

     38   

11.3

 

Limitations on Indemnification

     39   

11.4

 

Adjustment to Purchase Price

     41   

11.5

 

Intentionally omitted

     42   

11.6

 

Waiver and Release

     42   

ARTICLE 12.

 

TAX MATTERS

     42   

12.1

 

Preparation and Filing of Tax Returns; Payment of Taxes

     42   

12.2

 

Allocation of Certain Taxes

     43   

12.3

 

Tax Refunds; Tax Attributes

     43   

12.4

 

Post-Closing Actions

     44   

12.5

 

Purchase Price Allocation

     44   

12.6

 

Cooperation on Tax Matters; Tax Audits

     45   

12.7

 

Scope of Article XII

     45   

ARTICLE 13.

 

MISCELLANEOUS

     46   

13.1

 

Proprietary Information

     46   

13.2

 

Consent to Amendments

     46   

13.3

 

Entire Agreement

     46   

13.4

 

Successors and Assigns

     46   

13.5

 

Governing Law; Consent to Jurisdiction; Venue; Waiver of Jury Trial

     47   

13.6

 

Notices

     47   

13.7

 

Schedules

     48   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

13.8

 

Counterparts

     48   

13.9

 

No Third-Party Beneficiaries

     48   

13.10

 

No Strict Construction

     48   

13.11

 

Headings

     48   

13.12

 

Sellers’ Representative

     48   

13.13

 

Conflict Waiver; Non-assertion of Attorney Client Privilege

     50   

13.14

 

Seller Guaranty

     50   

13.15

 

Purchaser Guaranty

     51   

 

SCHEDULES

 

  

Schedule A

     Sellers’ Membership Interest Percentages   

Schedule B

     Company Transaction Expenses   

Schedule 1.1(a)(i)

     Form Working Capital Statement   

Schedule 2.2

     Hedge Obligations   

Schedule 2.5(d)(vi)

     Third Party Consents   

Schedule 3.2(b)

     Binding Effect; Noncontravention   

Schedule 4.1

     Organization, Qualification and Organizational Power   

Schedule 4.3

     Approvals and Consents   

Schedule 4.4(a)

     Capitalization   

Schedule 4.4(b)

     Outstanding Options and Other Rights to Capital Stock   

Schedule 4.5

     Subsidiaries   

Schedule 4.7

     Absence of Certain Changes   

Schedule 4.8

     Undisclosed Liabilities   

Schedule 4.10(a)

     Company Owned Real Property   

Schedule 4.10(b)

     Company Leased Property   

Schedule 4.10(c)

     Assets   

Schedule 4.11

     Environmental Matters   

Schedule 4.12(b)(i)

     Company Intellectual Property   

Schedule 4.12(b)(ii)

     Third Party Intellectual Property   

Schedule 4.13

     Company Employee Plans   

Schedule 4.13(j)

     Employees   

Schedule 4.14(a)

     Company Material Contracts   

Schedule 4.14(c)

     Top Twenty Customers   

Schedule 4.15

     Insurance   

Schedule 4.16

     Litigation   

Schedule 4.17

     Brokers   

Schedule 4.18

     Compliance with Laws   

Schedule 4.20

     Products   

Schedule 5

     Purchaser Disclosure Schedule   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page

Schedule 6.1

     Exceptions to Covenants by the Company   

 

EXHIBITS

 

  

Exhibit A

 

-

 

Noncompetition Agreement

Exhibit B

 

-

 

General Releases

Exhibit C

 

-

 

Instrument of Assignment

Exhibit 7.4

 

-

 

Press Release

 

vi



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made as of
December 5, 2013, by and among GF Investors, LLC a Delaware limited lability
company (“Purchaser”), US Greenfiber LLC, a Delaware limited liability company
(the “Company”), the Persons named as sellers on the signature pages attached
hereto (the “Sellers”) Casella Waste Systems, Inc., in its capacity as Sellers’
Representative and the guarantors set forth on the signature page hereto
(“Guarantors”). Purchaser, the Company, Sellers, the Sellers’ Representative and
the Guarantors are each sometimes referred to herein as a “Party” and,
collectively, as the “Parties.” Capitalized terms which are used but not
otherwise defined herein are defined in Section 1.1 below.

WHEREAS, as of the date hereof, Sellers own all of the Membership Interests; and

WHEREAS, the Parties desire to enter into this Agreement pursuant to which each
Seller agrees to sell to Purchaser and Purchaser agrees to purchase from each
Seller all of the Membership Interests owned by such Seller, on and subject to
the terms and conditions contained herein (the “Transaction”);

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, the Parties hereby agree as follows:

ARTICLE 1.

DEFINITIONS; INTERPRETATION

1.1 Definitions. For the purposes of this Agreement, the following terms have
the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by, or is under common control with, such
Person. The term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlled” and “controlling” have meanings
correlative thereto.

“Atlanta Sublease Payments” means any payments due under the Sublease Agreement
dated May 4, 2012, between the Company and Liberation Capital Genagain Atlanta,
LLC.

“Audit Firm” means an audit firm located in the United States, with an office in
North Carolina, mutually agreeable to the Purchaser and the Sellers’
Representative.

“Business” means the business and operations carried on by the Company as of the
date hereof.

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of North Carolina, or is a day on
which banking institutions located in the State of North Carolina are authorized
or required by law or other governmental action to close.

 

1



--------------------------------------------------------------------------------

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Company Operating Agreement” means the Limited Liability Company Agreement of
the Company dated as of June 26, 2000 by and among the Company and the members
thereto.

“Company Transaction Expenses” means the expenses incurred by Sellers and the
Company as set forth on Schedule B.

“Contract” means any agreement, contract, obligation, commitment or undertaking,
including leases.

“Controlling Party” means the Party controlling the defense of any Third Party
Claim.

“Form Working Capital Statement” means the form statement of Working Capital of
the Company set forth in Schedule 1.1(a)(i) hereto.

“Fundamental Representations” means the representations and warranties set forth
in Article 3, Section 4.1, Section 4.2, Section 4.3, Section 4.4, Section 4.9,
the first sentence of Section 4.10(c), Section 4.13 (insofar as it relates to
matters of taxation) and Section 4.17.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Governmental Entity” means any federal, state, local or foreign government or
any court, administrative agency, or government authority acting under the
authority of the federal or any state, local or foreign government.

“Income Taxes” means any Taxes imposed upon or measured by net income or
franchise taxes.

“Indebtedness” with respect to any Person means: (a) all indebtedness of such
Person for borrowed money amounts payable under debt or like instruments,
including outstanding promissory notes or letter of credit facilities and any
principal, interest, overdrafts, premiums, make whole premiums or payments, fees
and prepayment, termination and other penalties and expenses with respect to the
foregoing; (b) all obligations resulting from such Person’s obligation to
terminate any interest rate protection agreements, foreign currency exchange
arrangements, or other interest or exchange rate commodity or other hedging
arrangements, to which such Person is a party; (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person; (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services (other
than current trade payables incurred in the Ordinary Course of Business);
(e) all indebtedness of any other Person with respect to borrowed money, notes
payable or amounts outstanding under letter of credit facilities which amounts
are secured by (or for which the holder of such indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property or assets
owned by such Person, whether or not the obligations secured thereby have been
assumed; (f) all guarantees, whether direct or indirect, by such Person of
indebtedness of any other Person with respect to borrowed money, notes payable
or amounts outstanding under letter of credit facilities; (g) all capital lease
obligations that have or should have been capitalized in accordance with GAAP;
(h) customer deposits and sums received in advance from customers; (i) all
negative cash and obligations

 

2



--------------------------------------------------------------------------------

arising from cash/book overdrafts, outstanding checks or wire transfers issued
or initiated but not yet cleared; (j) sub-lease loss obligations (including the
Atlanta Sublease Payments); (k) deferred rent obligations (including the
Sacramento Lease Obligations); and (l) in the event of any swap agreements being
terminated on the date Indebtedness of such Person is being determined, all net
payments that such Person has to make as a result of such early termination.

“Individual Matter” means any indemnification claim or series of indemnification
claims arising from the same or similar underlying event or circumstance.

“IRS” means the United States Internal Revenue Service.

“Knowledge” means, with respect to the Company, the actual knowledge of Ron
Martin, Dennis Barrineau and Dave Bowman, after due inquiry of those employees
of the Company and the Subsidiaries who have primary responsibility for the
specific matter at issue.

“Legal Requirement” means any United States federal, state or local or foreign
law, common law, statute, ordinance, code, rule, or regulation, or any decree,
order, injunction, rule, judgment, consent of or by any Governmental Entity.

“Liability” means any liability of any kind, character or description (whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether disputed or undisputed,
whether secured or unsecured, whether joint or several, whether vested or
unvested, whether liquidated or unliquidated, whether due or to become due, or
whether executory, determined, determinable or otherwise).

“Liens” means any claim, lien (statutory or otherwise), encumbrance, pledge,
Loss, restriction, charge, instrument, license, preference, priority, security
agreement, covenant, right of recovery, option, charge, bonds, rights of first
refusal or offer, drag along rights, hypothecation, easement, security interest,
right of way, encroachment, mortgage, deed of trust, imperfection of title, or
other encumbrance or charge of any kind or nature whatsoever.

“Losses” means, with respect to any Person, any Liability (including Liability
for Taxes), loss, damage, cost, expense, fine, penalty, amount paid in
settlement, Lien, fee or obligation, including court costs and reasonable
attorneys’ fees and expenses.

“Material Adverse Effect” means any fact, event, circumstance or change
affecting the Company which, individually or in the aggregate, when taken
together with one or more other facts, events, circumstances or changes
affecting the Company is adverse in any material respect to (a) the financial
condition, business, or results of operations of the Company, or (b) the ability
of the Sellers or the Company to perform their respective material obligations
hereunder; provided, however, that none of the following shall constitute, or
shall be considered in determining whether there has occurred, a Material
Adverse Effect: (a) any adverse change, effect or circumstance arising out of or
resulting from actions contemplated by the parties in connection with this
Agreement or the pendency or announcement of the transactions contemplated by
this Agreement, including, without limitation actions of competitors, strategic
partners or collaborators or losses of employees; (b) changes in law, rules or
regulations or generally accepted accounting principles or the interpretation or
method of enforcement thereof, except to the extent the Company and its
Subsidiaries are disproportionately affected relative to other participants in
the markets or

 

3



--------------------------------------------------------------------------------

industries in which the Company and its Subsidiaries conduct business;
(c) changes in the markets or industries in which the Company or any of its
Subsidiaries conducts business, except to the extent the Company and its
Subsidiaries are disproportionately affected relative to other participants in
the markets or industries in which the Company and its Subsidiaries conduct
business; (d) changes in general economic or political conditions or the
financing or capital markets in general or changes in currency exchange rates;
(e) any action taken pursuant to or in accordance with this Agreement or at the
request of the Purchaser; (f) any natural disaster, sabotage, terrorism,
military action or war (whether or not declared); or (g) any fees or expenses
incurred in connection with the transactions contemplated by this Agreement.

“Member” means all parties to the Company Operating Agreement or admitted to the
Company as a Member as provided in the Company Operating Agreement, but such
term does not include any Person which has ceased to be a member of the Company.

“Membership Interests” means all of a Member’s Interest in the Company including
rights to receive allocations and distributions, to designate officers and
managers of the Company, to vote, and to consent or approve any matter, and any
other rights of a Member.

“Non-controlling Party” means the party not controlling the defense of any Third
Party Claim.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice.

“Permits” means all municipal, state, federal, local and foreign consents,
orders, filings, franchises, permits, approvals, certificates, licenses,
agreements, waivers, and authorizations held or used in connection with the
Company, or required under any Legal Requirement for the operation of the
Business.

“Permitted Liens” means for any Person (a) liens for Taxes or assessments and
similar charges which are not delinquent or are being contested in good faith
and by appropriate proceedings, (b) mechanics’, materialmen’s or contractors’
liens or encumbrances or any similar statutory lien or restriction which do not
materially impair such Person’s occupancy, or use or the value or marketability
of the property which they encumber, (c) covenants, conditions, restrictions,
easements and other matters affecting the Person’s assets or property which do
not materially impair such Person’s occupancy or use or the value or
marketability of the property which they encumber, and (d) encumbrances
(including fee mortgages or ground leases) affecting such Person’s leased real
property not created or granted by such Person which do not materially impair
such Person’s occupancy or use or the value or marketability of the property
which they encumber.

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Entity.

“Purchaser Material Adverse Effect” means a material adverse effect on the
ability of Purchaser to timely perform its obligations under this Agreement.

“Sacramento Lease Obligations” means any obligations for rent payments under
that

 

4



--------------------------------------------------------------------------------

certain Commercial Single-Tenant Lease, dated April 24, 2007, between the
Company and 2 on 88th Street, LLC pursuant to the terms in effect on the date
hereof, through the current expiration date of such lease.

“Securities Act” means the Securities Act of 1933, as amended.

“Target Working Capital” means $6,710,195.

“Tax” and, with correlative meaning, “Taxes” means any and all taxes, charges,
fees, duties, contributions, levies or other similar assessments or liabilities
in the nature of a tax, including, income, corporation, capital gains,
documentary, recapture, alternative or add-on minimum, disability, registration,
recording, excise, real property, tangible personal property or other personal
property, sales, use, gross receipts, service, value added, net worth, transfer,
withholding, employment, unemployment, insurance, social security, national
insurance, payroll, profits, severance, stamp, customs duties, franchise,
escheat and unclaimed property, estimated or other taxes imposed by the United
States of America or any state, local or foreign government, or any agency or
political subdivision thereof; and such term shall include any interest, fines,
penalties, assessments or additional amounts attributable to, or imposed upon,
or with respect to, any such taxes, charges, fees, levies or other assessments
or any contest or dispute thereof.

“Tax Proceeding” means any Tax audit, contest, action, suit, claim, arbitration,
mediation, investigation, review or other judicial or administrative proceeding,
audit, contest, review or dispute, at law or in equity, before or by any
Governmental Entity or arbitral body.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof, filed with or submitted
to any Governmental Entity in connection with the determination, assessment,
collection or payment of Taxes.

“WARN Act” means the Worker Adjustment Retraining Notification Act of 1998, as
amended, or any similar state or local law.

“Working Capital” means, as of a given date, the current assets of the Company
(comprised of the same line items as set forth in the Form Working Capital
Statement on Schedule 1.1(a)(i) as of such date) minus the current Liabilities
of the Company (comprised of the same line items as set forth in the Form
Working Capital Statement on Schedule 1.1(a)(i) as of such date, other than the
current portion of Indebtedness, including accrued interest but excluding
Company Transaction Expenses (and any tax benefits associated therewith, if any)
that are included in current Liabilities, as of such date), as determined in
accordance with and in a manner consistent with the Form Working Capital
Statement and the procedures, practices, methodologies and standards as set
forth, subject to, and in the manner described, reflected or implicit therein,
and in accordance with GAAP. Cash shall not be part of Working Capital.

 

5



--------------------------------------------------------------------------------

1.2 Additional Defined Terms.

Each of the following terms is defined in the Section set forth opposite such
term:

 

Accounts Receivable    4.6(b) Acquisition Proposal    7.1 Adjusted Purchase
Price    2.2 Affiliated Persons    4.14(d) Agreement    Preamble Appraisal   
12.5 Appraiser    12.5 Cap    11.3(b) Cash Shortfall    2.4(g) Closing    2.3
Closing Date    2.3 Closing Date Balance Sheet    2.4(c) Closing Date Statement
   2.4(c) Company    Preamble Company Employee Plans    4.13(a) Company
Indemnified Party    7.5(a) Company Intellectual Property    4.12(b) Company
Leases    4.10(b) Company Material Contracts    4.14(a) Company Permits    4.19
Company Termination Right Notice    7.6 Confidentiality Agreement    6.2
Continuing Employees    7.7 Dispute    11.2(a) Employee Benefit Plan    4.13(a)
Employees    4.13(j) Environmental Law    4.11(k) ERISA    4.13(a) ERISA
Affiliate    4.13(a) Estimated Closing Date Balance Sheet    4(a) Estimated Cash
   2.4(a) Estimated Working Capital    2.4(a) Excess Cash    2.4(g) Excess
Working Capital    2.4(h) Expiration Date    11.3(a) Financial Statements   
4.6(a) Firm    13.13 Hazardous Substance    4.11(l) Indemnified Person   
11.2(a) Indemnifying Person    11.2(b) Initial Closing Date Certificate   
2.4(a) Intellectual Property    4.12(a) Intended Uses    4.10(a)(i) IRS   
4.13(b) Most Recent Balance Sheet    4.6 Noncompetition Agreements   
2.5(c)(iii) Notice of Claim    11.2(a) Outside Date    9.1(b) Parties   
Preamble

 

6



--------------------------------------------------------------------------------

Party    Preamble Pre-Closing Period    6.1 Proprietary Information    13.1(a)
Purchase Price    2.2 Purchaser    Preamble Purchaser Disclosure Schedule   
Article V Purchaser Employee Plan    7.7 Purchaser Indemnified Persons   
11.1(a) Purchaser Indemnification Claim    11.1(a) Requisite Sellers    13.12(d)
Seller Indemnified Persons    11.1(b) Seller Indemnification Claim    11.1(b)
Seller Objections    2.4(e) Sellers    Preamble Sellers’ Representative   
13.12(a) Subsidiary    4.5(a) Tax Purchase Price    12.5 Third Party Claim   
11.2(b) Third Party Intellectual Property    4.12(b) Third Party Notice   
11.2(b) Transaction    Preamble Working Capital Shortfall    2.4(h)

1.3 Interpretation. Unless otherwise indicated to the contrary herein by the
context or use thereof (a) the words, “herein,” “hereto,” “hereof” and words of
similar import refer to this Agreement as a whole and not to any particular
Section or paragraph hereof, (b) the words “including,” “include” and variations
thereof are deemed to be followed by the words “without limitation”, and
(c) words importing the singular will also include the plural, and vice versa.
References to $ will be references to United States Dollars, and with respect to
any contract, obligation, liability, claim or document that is contemplated by
this Agreement but denominated in currency other than United States Dollars, the
amounts described in such contract, obligation, liability, claim or document
will be deemed to be converted into United States Dollars for purposes of this
Agreement as of the applicable date of determination. When calculating a period
of time, the day after the reference day in calculating such period will be the
first day in the period and, if the last day of such period is not a Business
Day, such period will end on the next day that is a Business Day.

ARTICLE 2.

PURCHASE AND SALE; CLOSING

2.1 Purchase and Sale. At the Closing, upon the terms and subject to the
conditions set forth herein, Purchaser shall purchase from each Seller, and each
Seller shall, severally and not jointly, sell, convey, assign, transfer, and
deliver to Purchaser, all of the Membership Interests of such Seller, free and
clear of all Liens, other than Liens arising solely by action of Purchaser.

2.2 Purchase Price. At the Closing, Purchaser shall pay to Sellers for the
Membership Interests an aggregate cash amount of $18,000,000 minus (a) the
Indebtedness of the Company (if any) outstanding as of the Closing and not
repaid by the Company upon the Closing (excluding the

 

7



--------------------------------------------------------------------------------

Company’s hedge obligations pursuant to the agreements set forth on Schedule
2.2, attached hereto), as set forth on the Initial Closing Date Certificate,
minus (b) the unpaid Company Transaction Expenses outstanding as of the Closing
and not paid by the Company upon the Closing (the “Purchase Price”). The
Purchase Price shall be payable at the Closing as described in Section 2.5 below
and shall be subject to adjustment after the Closing as provided in Section 2.4
(such adjustment of the Purchase Price being the “Adjusted Purchase Price”).

2.3 The Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place at 10:00 a.m., Eastern time, on a date to be
specified by the Purchaser and the Sellers (the “Closing Date”), which shall be
no later than the second Business Day after satisfaction or waiver of the
conditions set forth in Article VIII (other than delivery of items to be
delivered at the Closing and other than satisfaction of those conditions that by
their nature are to be satisfied at the Closing, it being understood that the
occurrence of the Closing shall remain subject to the delivery of such items and
the satisfaction or waiver of such conditions at the Closing), at the offices of
Wilmer Cutler Pickering Hale and Dorr LLP, 60 State Street, Boston,
Massachusetts, unless another date, place or time is agreed to in writing by the
Purchaser and the Company.

2.4 Purchase Price Adjustment.

(a) At least two (2) Business Days prior to the Closing Date, the Company will
deliver to Purchaser a certificate (the “Initial Closing Date Certificate”),
executed by the Chief Financial Officer of the Company, setting forth the
Company’s good faith estimate of (i) all the Indebtedness of the Company
outstanding as of the Closing, (ii) the unpaid Company Transaction Expenses as
of the Closing, (iii) the cash balance of the Company as of the Closing (the
“Estimated Cash”), and (iv) the Working Capital as of November 23, 2013 (the
“Estimated Working Capital”), along with a copy of the Company’s unaudited
balance sheet as of November 23, 2013 (the “Estimated Closing Date Balance
Sheet”) upon which such calculations are based. The computation of Estimated
Working Capital set forth in the Initial Closing Date Certificate and the
Estimated Closing Date Balance Sheet shall be prepared in accordance with GAAP
and in a manner consistent with the Form Working Capital Statement and the
procedures, practices, methodologies and standards as set forth, subject to, and
in the manner described, reflected or implicit therein.

(b) No later than forty (40) calendar days after the Closing Date, the Purchaser
shall cause to be delivered to the Sellers’ Representative a statement setting
forth the Purchaser’s calculations of cash and Working Capital as of the Closing
(the “Closing Date Statement”) together with the balance sheet of the Company
prepared as of the Closing from which such Closing Date Statement was derived
(the “Closing Date Balance Sheet”). The Closing Date Balance Sheet shall be
prepared by Purchaser in accordance with GAAP as applied by the Company in the
preparation of, and on the same basis as presented in, the Financial Statements.
The computation of Working Capital set forth in the Closing Date Statement and
the Closing Date Balance Sheet shall be prepared by Purchaser in accordance with
and in a manner consistent with the Form Working Capital Statement and the
procedures, practices, methodologies and standards as set forth, subject to, and
in the manner described, reflected or implicit therein.

(c) Purchaser shall permit the Sellers’ Representative and its representatives
reasonable access to the books and records, accountant’s work papers, personnel,
and facilities of the Company in order to complete its review of the Closing
Date Statement, the calculations of the

 

8



--------------------------------------------------------------------------------

cash balance of the Company as of the Closing, the Working Capital as of the
Closing and any Excess Working Capital or Working Capital Shortfall therein and
the Closing Date Balance Sheet and for the purpose of resolving any disputes
with respect thereto. Such access shall be at such times and in such a manner as
shall not unreasonably interfere with Purchaser’s operation of the Business.

(d) Within sixty (60) calendar days after its receipt of the Closing Date
Statement, the Sellers’ Representative may either inform Purchaser in writing
that the Closing Date Statement is acceptable or object thereto in writing,
setting forth its objections (the “Seller Objections”). If the Sellers’
Representative delivers the Seller Objections and the Parties do not resolve all
such Seller Objections on a mutually agreeable basis within twenty (20) days
after Purchaser’s receipt of the Seller Objections, any Seller Objections as to
which Purchaser and the Sellers’ Representative cannot agree upon may be
submitted by either Purchaser or the Sellers’ Representative to an Audit Firm
for resolution as provided herein. The Audit Firm shall have the power,
authority and duty to resolve any outstanding Seller Objections and the decision
of the Audit Firm shall be final and binding upon the Parties. Upon the
agreement of the Parties or the decision of the Audit Firm, the Closing Date
Statement, as adjusted in accordance with this Section 2.4, if necessary, shall
be final and conclusive with respect to the calculation of the cash balance of
the Company and Working Capital as of the Closing. If the Sellers’
Representative fails to deliver any Seller Objections to Purchaser within the
first sixty (60) day period referred to above, the Closing Date Statement
delivered by Purchaser shall be final and binding on the Parties.

(e) In resolving any disputed item, the Audit Firm (i) shall be bound by the
provisions of this Section 2.4, (ii) may not assign a value to any item greater
than the highest value claimed for such item or less than the lowest value
claimed for such item by either Purchaser or the Sellers’ Representative,
(iii) shall restrict its decision to such items included in the Seller
Objections which are then in dispute, (iv) may review only the written
presentations of Purchaser and the Sellers’ Representative in resolving any
matter which is in dispute and (v) shall use reasonable efforts to render its
decision in writing within thirty (30) calendar days after the disputed items
have been submitted to it. Upon the resolution of all Seller Objections, the
Closing Date Balance Sheet shall be revised to reflect the resolution. If the
Sellers’ Representative makes any Seller Objections, the fees, costs and
expenses of the Audit Firm shall be paid (i) by the Sellers’ Representative (on
behalf of the Sellers) if the Seller Objections are resolved in favor of
Purchaser, or (ii) by Purchaser if the Seller Objections are resolved in favor
of the Sellers’ Representative. If the Seller Objections are resolved part in
favor of the Sellers’ Representative and part in favor of Purchaser, such fees,
costs and expenses shall be shared by Purchaser and the Sellers (severally and
not jointly, in accordance with the percentage interest of the Purchase Price
such Seller is entitled to receive as set forth in Schedule A hereto) in
proportion to the aggregate amount of the Seller Objections resolved in favor of
the Sellers’ Representative compared to the aggregate amount of the Seller
Objections resolved in favor of Purchaser.

(f) If the cash balance of the Company as of the close of business on the
Business Day immediately prior to the Closing as finally determined in
accordance with this Section 2.4 is greater than zero (the amount of such
excess, “Excess Cash”), Purchaser shall pay or shall cause the Company to pay
the amount equal to the Excess Cash to the Sellers’ Representative in cash (for
distribution to Sellers) within five (5) Business Days after such final
determination. If the cash balance of the Company as of the Closing as finally
determined in accordance with this Section 2.4 is less than zero (the absolute
amount of such shortfall, “Cash Shortfall”), Sellers

 

9



--------------------------------------------------------------------------------

(severally and not jointly, in accordance with the percentage interest of the
Purchase Price such Seller is entitled to receive as set forth on Schedule A
hereto) shall pay the amount equal to the Cash Shortfall to the Company in cash
within five (5) Business Days after such final determination. The Parties shall
treat any payments of Excess Cash or Cash Shortfall in accordance with this
Section 2.4(f) as an adjustment to the Purchase Price.

(g) If the Working Capital as of the close of business on the Business Day
immediately prior to the Closing as finally determined in accordance with this
Section 2.4 exceeds the amount of Target Working Capital (the amount of such
excess, “Excess Working Capital”), Purchaser shall pay or shall cause the
Company to pay the amount equal to the Excess Working Capital to the Sellers’
Representative in cash (for distribution to Sellers) within five (5) Business
Days after such final determination. If the Working Capital as of the Closing as
finally determined in accordance with this Section 2.4 is less than the amount
of Target Working Capital (the amount of such shortfall, “Working Capital
Shortfall”), Sellers (severally and not jointly, in accordance with the
percentage interest of the Purchase Price such Seller is entitled to receive as
set forth on Schedule A hereto) shall pay the amount equal to the Working
Capital Shortfall to Company in cash within five (5) Business Days after such
final determination. The Parties shall treat any payments of Excess Working
Capital or Working Capital Shortfall in accordance with this Section 2.4(g) as
an adjustment to the Purchase Price.

2.5 Payment of the Purchase Price; Closing Deliverables. At the Closing:

(a) Purchaser shall deliver or cause to be delivered to Sellers:

(i) a copy of resolutions of the board of directors of the Purchaser authorizing
the execution, delivery and performance of this Agreement and all related
documents and agreements, each certified by the Treasurer of Purchaser as being
true and correct copies of the originals which have not been modified or amended
and which are in effect at the Closing;

(ii) a certificate of the Treasurer or an Assistant Treasurer of Purchaser
certifying as of the Closing as to the incumbency of the officers of Purchaser
and as to the signatures of such officers who have executed documents delivered
at the Closing on behalf of Purchaser; and

(iii) a certificate, dated within ten (10) days of the Closing, of the Secretary
of the State of the State of Delaware establishing that Purchaser is in
existence and good standing under the laws of the State of Delaware.

(b) Purchaser shall pay by wire transfer of immediately available funds in
accordance with instructions provided by Sellers’ Representative to Purchaser
not less than two (2) Business Days prior to the Closing Date:

(i) the Indebtedness of the Company outstanding as of the Closing Date and not
repaid by the Company upon the Closing, as set forth in the Initial Closing Date
Certificate;

(ii) the Company Transaction Expenses outstanding as of the Closing Date and not
paid by the Company upon the Closing, as set forth in the Initial Closing Date
Certificate; and

(iii) to the Sellers, the Purchase Price (in accordance with Schedule A for each
Seller).

 

10



--------------------------------------------------------------------------------

At the election of the Purchaser, other than the Indebtedness to Wells Fargo,
N.A. and the Bixby Trust, Purchaser may allow the Indebtedness to remain
outstanding upon the Closing thereby avoiding the requirement of payment of the
same by Purchaser under this Section 2.5(b), but without limiting the reduction
to Purchase Price described in Section 2.2.

(c) Each Seller shall deliver to Purchaser:

(i) a noncompetition, nonsolicitation, noninterference and confidentiality
agreement (the “Noncompetition Agreements”) in the form of Exhibit A attached
hereto, executed by each Seller and this respective ultimate parent entity; and

(ii) General Releases in the form of Exhibit B attached hereto, executed by each
Seller

(iii) an Instrument of Assignment in the form of Exhibit C attached hereto
assigning his, her or its Membership Interests to Purchaser pursuant to this
Agreement;

(d) The Sellers will cause the Company to deliver or cause to be delivered to
Purchaser:

(i) copies of resolutions of the managers of the Company authorizing the
execution, delivery and performance by the Company of this Agreement and all
related documents and agreements, certified by the Chief Financial Officer of
the Company as being true and correct copies of the originals which have not
been modified or amended and which are in effect at the Closing;

(ii) a certificate of the Chief Financial Officer of the Company certifying as
of the Closing as to the incumbency of the officers of the Company and as to the
signatures of such officers who have executed documents delivered at the Closing
on behalf of the Company;

(iii) certificates, dated within ten (10) days prior to the Closing,
establishing that the Company and each Subsidiary is in existence and otherwise
is in good standing under the laws of the jurisdiction of its formation and each
other jurisdiction in which it is required to be qualified to do business as a
foreign limited liability company;

(iv) at least five (5) days prior to the Closing Date, payoff letters from Wells
Fargo Bank, N.A. and Mark J. Bixby, Trustee of the Mark J. Bixby 1996 Revocable
Living Trust (the “Bixby Trust”), setting forth the amount of the Company’s
Indebtedness;

(v) resignations from each manager of the Company and its Subsidiaries dated as
of the Closing Date; and

(vi) Third party consents from each party set forth on Schedule 2.5(d)(vi).

 

11



--------------------------------------------------------------------------------

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES OF SELLERS

As a material inducement to Purchaser to enter into this Agreement and to
purchase the Membership Interests hereunder, each Seller hereby severally, and
not jointly, represents and warrants to Purchaser only with respect to itself
and not with respect to any other Seller as follows, subject to and except as
otherwise expressly set forth in this Article III or in the Schedules attached
hereto:

3.1 Organization; Power; Authorization. To the extent such Seller is an entity,
such Seller is validly existing and in good standing under the laws of the
jurisdiction of its formation, and such Seller has the requisite power and
authority necessary to enter into, deliver and perform its obligations pursuant
to this Agreement. Such Seller’s execution, delivery and performance of this
Agreement have been duly authorized by all necessary action (trust or other) by
such Seller.

3.2 Binding Effect; Noncontravention.

(a) This Agreement has been duly executed and delivered by such Seller. This
Agreement constitutes a valid and binding obligation of such Seller which is
enforceable against such Seller in accordance with its terms, except as such
enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) applicable equitable principles (whether considered in a
proceeding at law or in equity).

(b) Except as set forth on Schedule 3.2(b), neither the execution and the
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) conflict with or result in a breach of the terms of,
(ii) constitute a default under, (iii) result in the creation of any Lien (other
than Liens arising solely by action of Purchaser) upon any Membership Interests
owned by such Seller pursuant to, or (iv) require any authorization, consent,
approval, exemption or other action by or declaration or notice to any Person or
Governmental Entity pursuant to (A) any Contract to which such Seller is a
party, or (B) if such Seller is an entity, the trust agreement or similar
governing documents of such Seller.

(c) Such Seller holds beneficially and of record all of such Seller’s Membership
Interests as set forth on Schedule 4.4(a), free and clear of any Liens (other
than restrictions on transfer arising under the Securities Act and state or
foreign securities laws). Such Seller is not a party to any voting trust, proxy,
or other agreement or understanding with respect to the voting or transfer of
his, her or its Membership Interests. Upon consummation of the transactions
contemplated hereby, Purchaser will acquire from such Seller at the Closing good
and marketable title to the Membership Interests owned by such Seller, free and
clear of all Liens (other than restrictions on transfer arising under the
Securities Act and state or foreign securities laws).

3.3 Broker. Except as set forth on Schedule 4.17, no broker, finder, agent,
representative or similar intermediary has acted for or on behalf of such Seller
in connection with this Agreement or the transactions contemplated hereby, and,
no broker, finder, agent or similar intermediary is entitled to any broker’s,
finder’s or similar fee or other commission in connection herewith, based on any
agreement or understanding with such Seller or any action taken by such Seller.

 

12



--------------------------------------------------------------------------------

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

As a material inducement to Purchaser to enter into this Agreement and to
purchase the Membership Interests hereunder, the Company and each Seller,
severally and not jointly, hereby represents and warrants to Purchaser, subject
to and except as otherwise expressly set forth in this Article IV or in the
Schedules attached hereto:

4.1 Organization, Qualification and Organizational Power. The Company is a
limited liability company, validly existing and in good standing under the laws
of Delaware and has all limited liability company power and authority to own,
lease, and operate its properties and to carry on its business as it is now
being conducted or presently proposed to be conducted and to enter into this
Agreement and each of the other agreements to which it is a party and to carry
out its obligations hereunder and thereunder. Except as listed in Schedule 4.1
and except for those jurisdictions where the failure to be so qualified would
not have a Material Adverse Effect, the Company does not require a foreign
qualification to do business in any jurisdictions in which it conducts business.
The Company has delivered or made available to Purchaser complete and correct
copies of the Company Operating Agreement and its certificate of formation (or
other constitutive documents), and minute books as in effect on the date hereof.
Schedule 4.1 sets forth the current officers and managers of the Company.

4.2 Authorization; Binding Effect. The execution and delivery of this Agreement
and the consummation of the transactions contemplated by this Agreement have
been duly and validly authorized by all necessary limited liability company
action on the part of the Company, including any requisite approval of its
managers and of the Sellers. The Company has all requisite limited liability
company power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement. This Agreement has
been, or upon execution and delivery thereof will be, duly executed and
delivered by the Company. This Agreement is the valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by (i) applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, and (ii) applicable equitable principles (whether
considered in a proceeding at law or in equity).

4.3 Approvals and Consents.

(a) Except as set forth in Schedule 4.3, neither the execution and delivery of
this Agreement, the consummation of the Transaction nor compliance by the
Company with any of the provisions of this Agreement will violate any Legal
Requirement applicable to the Company or any of the Company’s properties or
assets in any material respect, or (a) conflict with, result in any breach of
any of the terms, conditions or provisions of, constitute a default (whether
with notice or lapse of time, or both) under, result in a violation of, give any
third party the right to modify, terminate, cancel or accelerate any obligation
under or result in the creation or imposition of any Lien upon any asset of the
Company, under the provisions of the Company Operating Agreement, certificate of
formation or other constitutive documents of the Company or (b) conflict with,
result in any breach of any of the material terms, conditions or provisions of,
constitute a material default

 

13



--------------------------------------------------------------------------------

(whether with notice or lapse of time, or both) under, result in a material
violation of, give any third party the right to modify, terminate, cancel or
accelerate any material obligation under or result in the creation or imposition
of any Lien upon any asset of the Company, under the provisions of any note,
bond, mortgage, indenture, Contract, lease, license, Permit or other instrument
to which the Company is a party or by which any asset of the Company is bound or
affected.

(b) No consent, approval, license, permit, order or authorization of, or
registration, declaration, notice or filing with, any Governmental Entity is
required by or with respect to the Company in connection with the execution and
delivery of this Agreement by the Company or the consummation by the Company of
the Transaction.

4.4 Capitalization.

(a) The Membership Interests represent all equity interests in the Company and
are evidenced solely by the Company Operating Agreement. All of the Membership
Interests have been fully paid for and are free of all preemptive rights, and on
the date hereof are held of record by the Persons identified on Schedule 4.4(a).
All of the Membership Interests have been offered, issued and sold by the
Company in compliance with all applicable federal and state securities laws.

(b) There are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could entitle any Person to acquire any interest in the Company
or any Subsidiary. Except as set forth on Schedule 4.4(b), there are no
outstanding or authorized equity appreciation, phantom equity, profit
participation or similar rights with respect to the Company or any Subsidiary.
The Company is not a party to, and there are no, voting trusts, proxies, or
other agreements or understandings with respect to the voting or transfer of any
membership interests in the Company or any Subsidiary. The Company has no
obligation to repurchase, redeem or otherwise acquire any membership interests
in, the Company.

4.5 Subsidiaries.

(a) Schedule 4.5 sets forth, as of the date of this Agreement, for each
Subsidiary of the Company: (i) its name; (ii) the number and type of outstanding
equity securities and a list of the holders thereof; and (iii) the jurisdiction
of organization. For purposes of this Agreement, the term “Subsidiary” means,
with respect to any party, any corporation, partnership, trust, limited
liability company or other non-corporate business enterprise in which such party
(or another Subsidiary of such party) holds stock or other ownership interests.

(b) Each Subsidiary of the Company is a corporation or limited liability company
validly existing and in good standing under the laws of the jurisdiction of its
formation, has all requisite corporate or limited liability company power and
authority to own, lease and operate its properties and assets and to carry on
its business as now being conducted, and is duly qualified to do business and is
in good standing as a foreign corporation or limited liability company in each
jurisdiction where the character of its properties owned, operated or leased or
the nature of its activities makes such qualification necessary, except for such
failures to be so organized, qualified or in good standing, individually or in
the aggregate, that would not have a Material Adverse Effect.

(c) The Company has made available to the Purchaser complete and accurate copies
of the operating agreement or charter documents of each Subsidiary of the
Company.

 

14



--------------------------------------------------------------------------------

4.6 Financial Statements; No Undisclosed Liabilities.

(a) The Company has made available to Purchaser copies of the following
consolidated financial statements for the Company (collectively, the “Financial
Statements”): (i) the Company’s audited consolidated balance sheet and related
consolidated statements of income, cash flows and changes in shareholders’
equity as of and for the years ended December 31, 2011, and December 29, 2012,
and (ii) the Company’s unaudited interim consolidated balance sheet as of and
for the ten months ending October 31, 2013 (the “Most Recent Balance Sheet”) and
related statement of income for such period. The Financial Statements are in
accordance with the Company’s and its Subsidiaries’ books of account and related
records and fairly present, in all material respects, the consolidated financial
condition of the Company and its Subsidiaries at the dates therein indicated and
the combined results of operations of the Company and its Subsidiaries for the
periods therein specified in accordance with GAAP, except (i) as may be
indicated in the footnotes to such financial statements and (ii) that the
unaudited financial statements do not contain footnotes and are subject to
normal year-end adjustments.

(b) The accounts receivable of the Company and its Subsidiaries (collectively,
the “Accounts Receivable”) represent valid obligations arising from transactions
actually made or services actually performed by the Company and its Subsidiaries
in the Ordinary Course of Business. Unless paid on or prior to the Closing Date,
the Accounts Receivable will be, as of the Closing Date, collectible in the
Ordinary Course of Business, net of the respective reserves shown on the Closing
Balance Sheet (which reserves are adequate and calculated in compliance with
GAAP consistently applied). There is no contest, claim or right of setoff,
relating to the amount and validity of any of the Accounts Receivable.

(c) All inventory of the Company and its Subsidiaries reflected in the Financial
Statements and in the calculation of the Estimated Working Capital is
merchantable and fit for the purpose for which it was procured or manufactured,
consisting of items of a quality and quantity usable and saleable in the
Ordinary Course of Business, and is not physically damaged, obsolete or
discontinued, except to the extent of any reserve on the Financial Statements or
the Estimated Working Capital.

4.7 Absence of Certain Changes. Except as expressly contemplated by this
Agreement or as set forth in Schedule 4.7, between December 29, 2012 and the
date of this Agreement, there has not occurred:

(a) any event that has had or could reasonably be expected to have a Material
Adverse Effect;

(b) any acquisition (i) by merging or consolidating with, or by purchasing all
or a substantial portion of the assets or any stock of, or by any other manner,
any business or any corporation, partnership, joint venture, limited liability
company, association or other business organization or division thereof, or
(ii) of any assets that are material, in the aggregate, to the Company and its
Subsidiaries, taken as a whole, except purchases of supplies and raw materials
in the Ordinary Course of Business;

 

15



--------------------------------------------------------------------------------

(c) any sale, lease, license, pledge or other disposition of any material asset
of the Company other than in the Ordinary Course of Business;

(d) (i) the incurrence of any Indebtedness (other than (A) letters of credit or
similar arrangements issued to or for the benefit of suppliers and manufacturers
in the Ordinary Course of Business and (B) pursuant to existing credit
facilities in the Ordinary Course of Business), (ii) any issuance, sale or
amendment of any debt securities or warrants or other rights to acquire any debt
securities of the Company or any of its Subsidiaries, any guarantee of any debt
securities of another person, any “keep well” or other agreement to maintain any
financial statement condition of another Person or any arrangement having the
economic effect of any of the foregoing, (iii) any loans, advances or capital
contributions to, or investment in, any other Person, other than the Company or
any of its direct or indirect wholly owned Subsidiaries, except for investments
in the Ordinary Course of Business in debt securities maturing not more than 90
days after the date of investment, or (iv) other than in the Ordinary Course of
Business, any hedging agreement or other financial agreement or arrangement
designed to protect the Company or its Subsidiaries against fluctuations in
commodities prices or exchange rates;

(e) revalued any of its material assets or facilities or changed any of its
accounting principles, policies or practices;

(f) established, adopted, entered into, amended or terminated, any Company
Employee Plan;

(g) announced, implemented or effected any reduction in force, lay-off, early
retirement program, severance program or other program or effort concerning the
termination of employment of employees of the Company;

(h) extended or reduced the term of payment of any of its vendors, suppliers or
customers beyond or less than the term of payment customary in the Ordinary
Course of Business;

(i) any other material occurrence, event, incident, action, failure to take
action or transaction involving the Company or the Business which is outside the
Ordinary Course of Business;

(j) make any material changes in accounting methods, principles or practices,
except insofar as may have been required by a change in GAAP; or

(k) committed to take any of the foregoing actions.

4.8 No Undisclosed Liabilities. Except as may be disclosed in Schedule 4.8 or in
of the Most Recent Balance Sheet and except for Liabilities incurred the
Ordinary Course of Business after the date of the Company Balance Sheet, the
Company and its Subsidiaries do not have any material liabilities of any nature
required by GAAP to be reflected on a consolidated balance sheet of the Company
or the notes thereto.

4.9 Taxes.

(a) Each of the Company and the Subsidiaries has filed on a timely basis all Tax
Returns that it was required to file, and all such Tax Returns are correct and
complete in all material respects. Each of the Company and the Subsidiaries has
paid on a timely basis all Taxes that were due and payable.

 

16



--------------------------------------------------------------------------------

(b) All Taxes that the Company or any Subsidiary is or was required by law to
withhold or collect have been duly withheld or collected and, to the extent
required, have been paid to the appropriate Governmental Entity.

(c) Neither the Company nor any Subsidiary is or has ever been a member of an
affiliated group with which it has filed (or been required to file)
consolidated, combined, unitary or similar Tax Returns other than such Tax
Returns between the Company and its Subsidiaries or between its Subsidiaries.
With the exception of customary commercial leases or contracts entered into in
the Ordinary Course of Business and Liabilities thereunder, neither the Company
nor any Subsidiary (i) has any Liability as a transferee or successor or
pursuant to any contractual obligation for any Taxes of any Person other than
the Company or any Subsidiary, or (ii) is a party to or bound by any Tax
indemnity, Tax sharing, Tax allocation or similar agreement.

(d) The Company has delivered or made available to Purchaser complete and
correct copies of all federal Income and other material Tax Returns of the
Company and any Subsidiary relating to Taxes for all taxable periods ending on
or after January 1, 2011.

(e) No examination or audit of any Tax Return of the Company or any Subsidiary
by any Governmental Entity is currently in progress. Neither the Company nor any
Subsidiary has been informed in writing by any jurisdiction in which the Company
or any Subsidiary did not file a Tax Return that the jurisdiction believes that
the Company or Subsidiary was required to file any Tax Return that was not filed
or is subject to Tax in such jurisdiction. Neither the Company nor any
Subsidiary has (i) waived any statute of limitations with respect to Taxes or
agreed to extend the period for assessment or collection of any Taxes, which
waiver or extension is still in effect or (ii) executed or filed any power of
attorney with any taxing authority, which is still in effect.

(f) There are no liens for Taxes upon any of the assets of the Company or any
Subsidiary, other than Permitted Liens.

(g) Neither the Company nor any Subsidiary has engaged in a “reportable
transaction” as set forth in Treasury Regulation section 1.6011-4(b).

(h) Since inception, the Company has been treated as a partnership under U.S.
Treasury Regulation Section 301.7701-3(b)(1)(i) for U.S. federal income Tax
purposes.

(i) Notwithstanding anything to the contrary in this Agreement, it is agreed and
understood that (i) no representation or warranty is made by the Sellers or the
Company in this Agreement in respect of Tax matters, other than the
representations and warranties set forth in this Section 4.9 and Section 4.13
with respect to Employee Benefit Plans, (ii) the representations and warranties
of the Company in this Section 4.9 refer only to activities prior to the Closing
and shall not serve as representations and warranties regarding, or a guarantee
of, nor can they be relied upon with respect to, Taxes attributable to any Tax
period (or portion thereof) beginning, or Tax positions taken, after the Closing
Date, and (iii) no representations or guarantees are made with respect to the
amount or availability of Tax attributes of any Subsidiary after the Closing
Date.

 

17



--------------------------------------------------------------------------------

4.10 Owned and Leased Real Properties; Assets.

(a) Owned Real Property. Schedule 4.10(a) lists all real property that the
Company or any Subsidiary owns. Except as set forth on Schedule 4.10(a), with
respect to each parcel of such real property:

(i) the identified owner has good and clear record and marketable title to such
parcel, insurable by a recognized national title insurance company, free and
clear of any Liens, easements, covenants or other private restrictions, except
for recorded Liens, easements, covenants and other restrictions which do not
materially impair the use or occupancy of such parcel as currently used (the
“Intended Uses”);

(ii) there are no pending, or to the Knowledge of Company, threatened
condemnation proceedings relating to such parcel;

(iii) there are no leases, subleases, licenses or agreements, written or oral,
granting to any party or parties (other than the Company, a Subsidiary and those
tenants under leases disclosed in Schedule 4.10(a)) the right of use or
occupancy of any portion of such parcel;

(iv) there are no outstanding unrecorded options or rights of first refusal to
purchase such parcel, or any portion thereof or interest therein;

(v) all facilities located on such parcel are supplied with utilities necessary
for the operation of such facilities for the Intended Uses, including gas,
electricity, water, telephone, sanitary sewer and storm sewer;

(vi) such parcel abuts on and has direct vehicular access to a public road or
access to a public road via an easement or other access right benefiting such
parcel; and

(b) Leased Real Property. Schedule 4.10(b) lists all real property leased or
subleased to the Company or any Subsidiary. The Company has delivered to the
Purchaser correct and complete copies of the leases and subleases (as amended to
date) listed in Schedule 4.10(b). With respect to each lease and sublease listed
in Schedule 4.10(b):

(i) the lease or sublease is legal, valid, binding, enforceable and in full
force and effect;

(ii) all required consents by any landlord or master landlord, with respect to
any sublease, have been obtained and are in full force and effect;

(iii) neither Seller, nor to the Knowledge of Company the landlord, master
landlord, sublessor or sublessee, as applicable, thereunder, is in material
breach or default, under the lease or sublease; and

(iv) neither the Company nor any Subsidiary has assigned, transferred or
conveyed its interest in the leasehold or subleasehold.

(c) Assets. Except for Permitted Liens, the Company and each Subsidiary has good
and marketable title to, or a valid leasehold interest in, the material tangible
personal

 

18



--------------------------------------------------------------------------------

properties and material tangible personal assets used in its business as it is
presently being conducted or included in the Financial Statements (except for
inventory and other assets sold or disposed in the Ordinary Course of Business)
free and clear of all Liens. Neither the Company nor any Subsidiary has received
any written notice of violation or default under any material Legal Requirement
or material contractual requirement relating to its owned or leased tangible
personal properties and tangible personal assets that remain uncured or have not
been dismissed. All leases and licenses pursuant to which the Company or any
Subsidiary leases or licenses tangible property from others are valid and
effective as to the Company, or Subsidiary, as the case may be, in accordance
with their respective terms, and there is not, with respect to the Company or
Subsidiary, as the case may be, and to the Knowledge of the Company, with
respect to any other party, under any of such leases or licenses, any existing
material default (or event which with notice or lapse of time, or both, would
constitute a material default). To the Knowledge of the Company, the tangible
personal assets used in the business of the Company and its Subsidiaries are in
good operating condition, sufficient and adequate to conduct the business of the
Company and its Subsidiaries as currently conducted in compliance with all
contractual and Legal Requirements.

4.11 Environmental Matters.

(a) Neither the Company nor any of its Subsidiaries has received any written
notice alleging any of them has not complied with applicable Environmental Laws
(as defined below). Neither the Company nor any of its Subsidiaries has received
a written notice that it is subject to any material Liability for any Hazardous
Substance disposal or contamination in violation of any Environmental Law on the
property of any third party. Neither the Company nor any of its Subsidiaries has
released any Hazardous Substance into the environment except (A) in compliance
with law or (B) in an amount or concentration that would not reasonably be
expected to give rise to any material Liability or obligation under any
Environmental Law. Neither the Company nor any of its Subsidiaries is subject to
any orders, decrees or injunctions by any Governmental Entity addressing
Liability under any Environmental Law.

(b) The Company has made available to Purchaser all material written
environmental assessments currently in the possession of the Company, the
Sellers or any of their Affiliates, representatives or agents (including Phase I
and Phase II reports), and all material records and correspondence currently in
the possession of the Company, the Sellers or any of their Affiliates,
representatives or agents, relating to Environmental Laws or permits, or
compliance with Environmental Law, in each case with respect to any real
property currently or formerly owned, leased or otherwise operated by the
Company.

(c) For purposes of this Agreement, the term “Environmental Law” means any law,
regulation, order, decree or permit requirement of any governmental jurisdiction
relating to: (i) the protection, investigation or restoration of the
environment, human health and safety, or natural resources, (ii) the handling,
use, storage, treatment, transport, disposal, release or threatened release of
any Hazardous Substance or (iii) noise, odor or wetlands protection.

(d) For purposes of this Agreement, the term “Hazardous Substance” means:
(i) any substance that is regulated or which falls within the definition of a
“hazardous substance,” “hazardous waste” or “hazardous material” pursuant to any
Environmental Law; or (ii) any petroleum product or by-product,
asbestos-containing material, polychlorinated biphenyls, radioactive materials
or radon.

 

19



--------------------------------------------------------------------------------

(e) The parties agree that the only representations and warranties of the
Company in this Agreement as to any environmental matters or any other
obligation or liability with respect to Hazardous Substances or materials of
environmental concern are those contained in this Section 4.11. Without limiting
the generality of the foregoing, the Purchasers specifically acknowledges that
the representations and warranties contained in Sections 4.18 and 4.19 do not
relate to environmental matters.

4.12 Intellectual Property.

(a) For purposes of this Agreement, the term “Intellectual Property” means
(i) patents, trademarks, service marks, trade names, trade dress, domain names,
copyrights, designs and trade secrets, (ii) applications for and registrations
of such patents, trademarks, service marks, trade names, trade dress, domain
names, copyrights and designs, (iii) processes, formulae, methods, schematics,
technology, know-how, computer software programs and applications, and
(iv) other tangible or intangible proprietary or confidential information and
materials.

(b) The execution and delivery of this Agreement by the Company and the
consummation of the transactions contemplated hereby will not result in the
breach of, or create on behalf of any third party the right to terminate or
modify any license, sublicense and other agreement as to which the Company or
any of its Subsidiaries is a party and pursuant to which the Company or any of
its Subsidiaries is authorized to use any third party Intellectual Property that
is material to the business of the Company and its Subsidiaries, taken as a
whole, excluding generally commercially available, off-the-shelf software
programs (the “Third Party Intellectual Property”). Schedule 4.12(b)(i) sets
forth a complete and accurate list of all patents and patent applications owned
by the Company or its Subsidiaries (“Company Intellectual Property”) and
Schedule 4.12(b)(ii) sets forth a complete and accurate list of all material
Third Party Intellectual Property.

(c) To the Company’s Knowledge, no third party is infringing, violating or
misappropriating any of the Company Intellectual Property. The Company or the
appropriate Subsidiary has taken reasonable measures to maintain in confidence
all trade secrets and confidential information comprising a part of the Company
Intellectual Property. All Persons who have participated in the creation or
development of material Company Intellectual Property have executed and
delivered to the Company a valid and enforceable agreement (A) providing for the
nondisclosure by the Person of any confidential information of the Company, and
(B) providing the assignment by the Person to the Company of any Intellectual
Property arising out of the Person’s employment by, engagement by or contract
with the Company, and no Person is in default or breach of any term of such
agreement.

(d) To the Company’s Knowledge, the conduct of the business of the Company and
its Subsidiaries as currently conducted does not infringe, violate or constitute
a misappropriation of any Intellectual Property of any third party. Neither the
Company nor any of its Subsidiaries has received any written claim or notice
alleging any such material infringement, violation or misappropriation.

4.13 Employee Benefit Plans; Employees.

(a) Schedule 4.13 sets forth a complete and accurate list, as of the date of
this Agreement, of all Employee Benefit Plans maintained, or contributed to, by
the Company or any

 

20



--------------------------------------------------------------------------------

of the Company’s ERISA Affiliates (together, the “Company Employee Plans”). For
purposes of this Agreement, the following terms shall have the following
meanings: (i) “Employee Benefit Plan” means any “employee pension benefit plan”
(as defined in Section 3(2) of ERISA), any “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA), and any other written or oral plan, agreement
or arrangement involving direct or indirect compensation involving more than one
person or monetary benefits in excess of $10,000 per year, including insurance
coverage, severance benefits, disability benefits, deferred compensation,
bonuses, stock options, stock purchase, phantom stock, stock appreciation or
other forms of incentive compensation or post-retirement compensation and all
unexpired severance agreements, for the benefit of, or relating to, any current
or former employee of the Company; (ii) “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended; and (iii) “ERISA Affiliate” means any
entity which is a member of (A) a controlled group of corporations (as defined
in Section 414(b) of the Code), (B) a group of trades or businesses under common
control (as defined in Section 414(c) of the Code), or (C) an affiliated service
group (as defined under Section 414(m) of the Code or the regulations under
Section 414(o) of the Code), any of which includes or included the Company or a
Subsidiary of the Company.

(b) With respect to each Company Employee Plan, the Company has made available
to the Purchaser a complete and accurate copy of (i) such Company Employee Plan,
(ii) the most recent annual report (Form 5500) filed with the IRS and (iii) each
trust agreement, group annuity contract and summary plan description, if any,
relating to such Company Employee Plan.

(c) To the Company’s Knowledge, each Company Employee Plan is being administered
in all material respects in accordance with ERISA, the Code and all other
applicable laws and the regulations thereunder and in accordance with its terms.

(d) With respect to the Company Employee Plans, there are no benefit obligations
for which contributions have not been made or properly accrued to the extent
required by GAAP. The assets of each Company Employee Plan which is funded are
reported at their fair market value on the books and records of such Employee
Benefit Plan.

(e) All the Company Employee Plans that are intended to be qualified under
Section 401(a) of the Code have received determination letters from the IRS to
the effect that such Company Employee Plans are qualified and the plans and
trusts related thereto are exempt from federal income taxes under Sections
401(a) and 501(a), respectively, of the Code, no such determination letter has
been revoked and revocation has not been threatened, and no such Employee
Benefit Plan has been amended or operated since the date of its most recent
determination letter or application therefor in any respect, and no act or
omission has occurred, that would reasonably be expected to adversely affect its
qualification or materially increase its cost.

(f) Neither the Company, any of the Company’s Subsidiaries nor any of their
ERISA Affiliates has (i) within the past five (5) years maintained a Company
Employee Plan which was ever subject to Section 412 of the Code or Title IV of
ERISA or (ii) within the past five (5) years been obligated to contribute to a
“multiemployer plan” (as defined in Section 4001(a)(3) of ERISA).

 

21



--------------------------------------------------------------------------------

(g) The Company has made available to the Purchaser a complete and accurate copy
of each such Subsidiary Employee Plan.

(h) Neither the Company nor any of its Subsidiaries is a party to any
(i) agreement with any manager, executive officer or other key employee of the
Company or any of its Subsidiaries (A) the benefits of which are contingent, or
the terms of which are materially altered, upon the occurrence of a transaction
involving the Company or any of its Subsidiaries of the nature of the
transactions contemplated by this Agreement or (B) providing severance benefits
or other benefits after the termination of employment of such manager, executive
officer or key employee; or (ii) agreement or plan binding the Company or any of
its Subsidiaries, including any stock option plan, stock appreciation right
plan, restricted stock plan, stock purchase plan or severance benefit plan, any
of the benefits of which shall be increased, or the vesting of the benefits of
which shall be accelerated, by the occurrence of any of the transactions
contemplated by this Agreement or the value of any of the benefits of which
shall be calculated on the basis of any of the transactions contemplated by this
Agreement.

(i) None of the Company Employee Plans promises or provides retiree medical or
other retiree welfare benefits to any person, except as required by applicable
law.

(j) Set forth on Schedule 4.13(j) is a complete and accurate list of the
following information for each employee of the Company and its Subsidiaries (the
“Employees”): Name, job title, date of hire, current compensation paid or
payable, vacation accrued and unused personal time (i.e., vacation, sick, paid
time off), and service credited for purposes of vesting or eligibility to
participate under any of the Company Employee Plans. Also set forth on Schedule
4.13(j) is a complete and accurate list of the following information for each
retired Employee or Employee’s dependents receiving benefits or scheduled to
receive benefits in the future: name, date of retirement, employee benefit
option election, and type of Employee benefits, including retiree medical
insurance coverage, retiree life insurance coverage and any other benefits.

(k) To the Company’s knowledge, no executive, officer or key Employee or group
of Employees has any plans to terminate employment with the Company or its
Subsidiaries. The Company has not incurred any material Liability under and has
complied in all respects with the WARN Act and does not reasonably expect to
incur any such Liability as a result of actions taken or not taken prior to
Closing. The Company is not a party to or bound by any collective bargaining
agreement and has not experienced any strikes, grievances, claims of unfair
labor practices or other collective bargaining disputes. The Company has
complied with all laws relating to employment. The Company has not committed any
unfair labor practice. No organizational effort is presently being made or, to
the Company’s Knowledge, threatened by or on behalf of any labor union with
respect to the Employees.

4.14 Contracts; Customers and Suppliers.

(a) Schedule 4.14(a) sets forth a complete and accurate list of the following
contracts and agreements to which the Company or any of its Subsidiaries is a
party as of the date of this Agreement under which the Company or such
Subsidiary has any remaining rights or obligations (collectively, the “Company
Material Contracts”):

(i) any agreement (or group of related agreements) for the lease of personal
property from or to third parties providing for lease payments in excess of
$50,000 per annum;

 

22



--------------------------------------------------------------------------------

(ii) any agreement (or group of related agreements) for the purchase or sale of
products or for the furnishing or receipt of services which involves more than
the sum of $150,000 per annum;

(iii) any agreement concerning the establishment or operation of a partnership,
joint venture or limited liability company;

(iv) any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
Indebtedness involving more than $25,000 in the aggregate;

(v) any agreement for the disposition of any significant portion of the assets
or business of the Company or any of its Subsidiaries (other than in the
Ordinary Course of Business) or any agreement for the acquisition of the assets
or business of any other entity (other than in the Ordinary Course of Business);

(vi) any employment or consulting agreement with any executive officer or other
employee of the Company other than those that are terminable by the Company or
any of its Subsidiaries on no more than 30 days’ notice without material
liability or financial obligation to the Company or any of its Subsidiaries and
its Subsidiaries or any agreement for the payment of severance benefits or
payments of any kind upon termination of employment or upon the consummation of
the transactions contemplated by this Agreement;

(vii) any agreement under which the consequences of a default or termination
could have a Material Adverse Effect; and

(viii) any other agreement (or group of related agreements) involving payments
to or by the Company of more than $150,000 per annum in the aggregate and not
entered into in the Ordinary Course of Business.

(b) The Company has made available to the Purchaser a complete and accurate copy
of each Company Material Contract. Each Company Material Contract is in full
force and effect with respect to the Company and, to the Company’s Knowledge,
with respect to each other party thereto, except to the extent it has previously
expired in accordance with its terms. Neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any other party to any Company
Material Contract is in material violation of or in material default under (nor
to the Company’s Knowledge does there exist any condition which, upon the
passage of time or the giving of notice or both, would reasonably be expected to
cause such a material violation of or material default under) any Company
Material Contract.

(c) Schedule 4.14(c) sets forth a list of the top twenty (20) customers, by
dollar volume, of the Business, and the top twenty (20) suppliers or vendors, by
dollar volume, of the Business, for 2012 and the first ten (10) months of 2013.
The Company has not received written notice that any of the customers or
suppliers or vendors set forth on Schedule 4.14(c) intends to cease doing
business with, or materially alter the amount or nature of the Business that
each is doing with, the Company and its Subsidiaries, and to the Knowledge of
Company, none of the customers or suppliers or vendors set forth on Schedule
4.14(c) intends to do so.

 

23



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 4.14(d), no officer, director, manager or
Affiliate of the Sellers, the Company or any of its Subsidiaries, or any
individual in such officer’s, director’s or Affiliate’s immediate family
(“Affiliated Persons”) (i) is a party to any agreement, contract, commitment or
transaction with the Company or any of its Subsidiaries or has any interest in
any property used by the Company or any of its Subsidiaries or (ii) owes any
amount to the Company or any of its Subsidiaries, nor does the Company or any of
its Subsidiaries owe any amount to (other than accrued compensation), or has the
Company or any of its Subsidiaries committed to make any loan or extend or
guarantee credit to or for the benefit of, any Affiliated Person.

4.15 Insurance. The Company maintains the amount and scope of insurance coverage
under the policies or contracts providing insurance coverage listed in Schedule
4.15, all of which are in full force and effect, and have been in full force and
effect for the past 5 years, with no gaps in coverage. The Company has delivered
or made available to Purchaser accurate and complete copies of such policies.
Except as disclosed in Schedule 4.15, the Company has no self-insurance or co
insurance programs. Except as set forth on Schedule 4.15, there are no claims
involving more than $50,000 in any individual circumstance pending under any of
such insurance policies and no such claim has been made under any of such
insurance policies in the last five (5) years. Except for the letters described
on Schedule 4.15, to the Sellers’ Knowledge, Company has no additional
correspondence with its insurer (or its Affiliates or agents) regarding
insurance coverage (or denial thereof, and any reservation of rights related
thereto) for any of the matters described on Schedule 4.15.

4.16 Litigation. Except as disclosed in Schedule 4.16, as of the date hereof,
there is no action, suit, proceeding, claim or arbitration pending or, to the
Company’s Knowledge, threatened against the Company or any of its Subsidiaries.
There are no judgments, orders or decrees outstanding against the Company or any
of its Subsidiaries.

4.17 Brokers. Except as set forth in Schedule 4.17, no agent, broker, investment
banker, financial advisor or other firm or person is or shall be entitled, as a
result of any action, agreement or commitment of the Company or any of its
Affiliates, to any broker’s, finder’s, financial advisor’s or other similar fee
or commission in connection with the Transaction.

4.18 Compliance With Laws. Except as set forth in Schedule 4.18, the Company and
each of its Subsidiaries is in compliance in all material respects with, is not
in violation of, and, since January 1, 2012, has not received any written notice
alleging any violation with respect to, any applicable statute, Law or
regulation with respect to the conduct of its business, or the ownership or
operation of its properties or assets.

4.19 Permits. The Company and each of its Subsidiaries have all material
permits, licenses and franchises from Governmental Entities required to conduct
their businesses as now being conducted (the “Company Permits”). The Company and
each of its Subsidiaries are in material compliance with the terms of the
Company Permits.

 

24



--------------------------------------------------------------------------------

4.20 Products; Warranties. Except as set forth on Schedule 4.20:

(a) There are no material Liabilities of the Company and its Subsidiaries
whether based on strict liability, negligence, breach of contract or otherwise,
with respect to any product, component or other item manufactured, assembled,
produced or sold by the Company and its Subsidiaries prior to the Closing to
others.

(b) There are no Liabilities of the Company and its Subsidiaries with respect to
any claim for the breach of any express or implied warranty or any other similar
claim with respect to any products designed, manufactured, assembled, produced
or sold by the Company and its Subsidiaries to others, other than standard
warranty obligations (to replace, repair or refund) made by the Company and its
Subsidiaries in the Ordinary Course of Business to purchasers of its products,
and which are appropriately and adequately reserved for in the Financial
Statements, or to the extent incurred after the date thereof in the Ordinary
Course of Business, will be appropriately and adequately reserved for in the
Closing Balance Sheet.

(c) Schedule 4.20 sets forth the terms of the Company’s and its Subsidiaries’
standard warranty for each of the Company’s and its Subsidiaries’ products and
includes a true and correct listing of all warranty claims made with respect to
the products of the Company and its Subsidiaries for the last two (2) years and
a true and correct list of all contracts pursuant to which any purchaser may
return any products. All rebate obligations and return obligations set forth on
Schedule 4.20 are reflected in the Financial Statements or have been incurred
after the date thereof in the Ordinary Course of Business and will be reflected
in the Closing Balance Sheet.

4.21 Full Disclosure. No representation, warranty, covenant or agreement made by
the Company or the Sellers in this Agreement or in any statement or document to
be delivered to Purchaser pursuant to this Agreement contains or will contain
any false or misleading statement of a material fact, or omit any material fact
required to be stated therein or necessary in order to make the statements
therein not false or misleading.

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

The Purchaser represents and warrants to the Company that the statements
contained in this Article V are true and correct as of the date hereof, except
as set forth herein or in the disclosure schedule delivered by the Purchaser to
the Company and dated as of the date of this Agreement (the “Purchaser
Disclosure Schedule”).

5.1 Organization, Standing and Power. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, has all requisite corporate power and authority to own, lease and
operate its properties and assets and to carry on its business as now being
conducted, and is duly qualified to do business and, where applicable as a legal
concept, is in good standing as a foreign corporation in each jurisdiction in
which the character of the properties it owns, operates or leases or the nature
of its activities makes such qualification necessary, except for such failures
to be so organized, qualified or in good standing, individually or in the
aggregate, that would not have a Purchaser Material Adverse Effect.

 

25



--------------------------------------------------------------------------------

5.2 Authority; No Conflict; Required Filings and Consents.

(a) Purchaser has all requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated by this Agreement. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement by the Purchaser have been duly
authorized by all necessary corporate action on the part of the Purchaser. This
Agreement has been duly executed and delivered by the Purchaser and constitutes
the valid and binding obligation of the Purchaser, enforceable against it in
accordance with its terms.

(b) The execution and delivery of this Agreement by the Purchaser do not, and
the consummation by the Purchaser of the transactions contemplated by this
Agreement shall not, (i) conflict with, or result in any violation or breach of,
any provision of the Certificate of Incorporation or By-laws of the Purchaser,
(ii) conflict with, or result in any violation or breach of, or constitute (with
or without notice or lapse of time, or both) a default (or give rise to a right
of termination, cancellation or acceleration of any obligation or loss of any
material benefit) under, require a consent or waiver under, constitute a change
in control under, require the payment of a penalty under or result in the
imposition of any Lien on the Purchaser’s assets under, any of the terms,
conditions or provisions of any lease, license, contract or other agreement,
instrument or obligation to which the Purchaser is a party or by which any of
them or any of their properties or assets may be bound, or (iii) conflict with
or violate any permit, concession, franchise, license, judgment, injunction,
order, decree, statute, law, ordinance, rule or regulation applicable to the
Purchaser or any of its properties or assets, except in the case of clauses
(ii) and (iii) of this Section 5.2(b) for any such conflicts, violations,
breaches, defaults, terminations, cancellations, accelerations, losses,
penalties or Liens, and for any consents or waivers not obtained, that,
individually or in the aggregate, would not have a Purchaser Material Adverse
Effect.

(c) No consent, approval, license, permit, order or authorization of, or
registration, declaration, notice or filing with, any Governmental Entity or any
stock market or stock exchange on which Membership Interests of Purchaser common
stock are listed for trading is required by or with respect to the Purchaser in
connection with the execution and delivery of this Agreement by the Purchaser or
the consummation by the Purchaser of the transactions contemplated by this
Agreement.

(d) No vote of the holders of any class or series of the Purchaser’s capital
stock or other securities is necessary for the consummation by the Purchaser of
the transactions contemplated by this Agreement.

5.3 Litigation. There is no litigation, action, suit, proceeding, claim or
arbitration pending or, to the knowledge of the Purchaser, threatened, against
the Purchaser, and the Purchaser is not subject to any outstanding order, writ,
judgment, injunction or decree of any Governmental Entity that, in either case,
would, individually or in the aggregate, (a) prevent or materially delay the
consummation by the Purchaser of the Transaction or (b) otherwise prevent or
materially delay performance by the Purchaser of any of its material obligations
under this Agreement.

5.4 Access. Purchaser and its representatives have been given access to the
assets, books, records, contracts and employees of the Company, and have been
given the opportunity to meet with officers and other representatives of the
Company for the purpose of investigating and obtaining information regarding the
Company’s business, operations and legal affairs and its ability to pay the
Purchase Price and to consummate the Transaction.

 

26



--------------------------------------------------------------------------------

5.5 Available Cash. The Purchaser has (or as of Closing will have) sufficient
cash on hand to perform all of its obligations under this Agreement and to
consummate the Transaction.

5.6 Solvency. Immediately after giving effect to the Transaction, the Purchaser
shall be able to pay its debts as they become due and shall own property having
a fair saleable value greater than the amounts required to pay its debts
(including a reasonable estimate of the amount of all contingent liabilities).
Immediately after giving effect to the Transaction, the Purchaser shall have
adequate capital to carry on its business. No transfer of property is being made
and no obligation is being incurred in connection with the transactions
contemplated by this Agreement with the intent to hinder, delay or defraud
either present or future creditors of the Purchaser or the Company.

5.7 Condition of the Business. Notwithstanding anything contained in this
Agreement to the contrary, the Purchaser acknowledges and agrees the Company is
not making any representations or warranties about Company whatsoever, express
or implied, beyond those expressly given by the Company in Article IV (as
modified by the Schedules hereto) and the Purchaser acknowledges and agrees
that, except for the representations and warranties contained therein, the
assets and the business of the Company and its Subsidiaries are being
transferred on a “where is” and, as to condition “as is” basis. The Purchaser
acknowledges that it has conducted to its satisfaction its own independent
investigation of the condition, operations and business of the Company and its
Subsidiaries and, in making its determination to proceed with the transactions
contemplated by this Agreement, the Purchaser has relied on the representations,
warranties, and covenants of Sellers set forth in this Agreement, and the
results of its own independent investigation.

5.8 Investment. Purchaser is acquiring the Membership Interests for its own
account, for investment only, and not with a view to any resale or public
distribution thereof. Purchaser shall not offer to sell or otherwise dispose of
the Membership Interests in violation of any Legal Requirement applicable to any
such offer, sale or other disposition. Purchaser acknowledges that (i) the
Membership Interests have not been registered under the Securities Act, or any
state or foreign securities laws, (ii) there is no public market for the
Membership Interests and there can be no assurance that a public market shall
develop, and (iii) it must bear the economic risk of its investment in the
Membership Interests for an indefinite period of time. Purchaser has all
requisite legal power and authority to acquire the Membership Interests in
accordance with the terms of this Agreement and is an “Accredited Investor”
within the meaning of Rule 501 of Regulation D under the Securities Act, as
presently in effect.

ARTICLE 6.

CONDUCT OF BUSINESS

6.1 Covenants of the Company. Except (i) as expressly provided or permitted
herein, (ii) as set forth in Schedule 6.1, or (iii) as consented to in writing
by the Purchaser (which consent shall not be unreasonably withheld, conditioned
or delayed), during the period commencing on the date of this Agreement and
ending at the Closing Date or such earlier date as this Agreement may be
terminated in accordance with its terms (the “Pre-Closing Period”), the Company
shall, and

 

27



--------------------------------------------------------------------------------

shall cause its Subsidiaries to, use commercially reasonable efforts to: carry
on its business in the Ordinary Course of Business, maintain and preserve its
business organization, assets and properties and preserve its business
relationships with those customers, strategic partners, suppliers, distributors
and others having material business dealings with it. Without limiting the
generality of the foregoing, except as expressly provided or permitted herein or
as set forth in Schedule 6.1, during the Pre-Closing Period, the Company shall
not do any of the following without the prior written consent of the Purchaser
(which consent shall not be unreasonably withheld, conditioned or delayed):

(a) issue, deliver, sell, grant, pledge or otherwise dispose of or encumber any
of its membership interests, or any securities convertible into or exchangeable
for, or any rights, warrants or options to acquire, any such membership
interests;

(b) amend the Company Operating Agreement;

(c) acquire (i) by merging or consolidating with, or by purchasing all or a
substantial portion of the assets or any stock of, or by any other manner, any
business or any corporation, partnership, joint venture, limited liability
company, association or other business organization or division thereof or
(ii) any assets that are material, in the aggregate, to the Company and its
Subsidiaries, taken as a whole, except purchases of supplies and raw materials
in the Ordinary Course of Business;

(d) sell, lease, license, pledge, or otherwise dispose of or encumber any
material properties or material assets of the Company or its Subsidiaries other
than in the Ordinary Course of Business;

(e) (i) incur any Indebtedness (other than (A) letters of credit or similar
arrangements issued to or for the benefit of suppliers and manufacturers in the
Ordinary Course of Business and (B) pursuant to existing credit facilities in
the Ordinary Course of Business), (ii) issue, sell or amend any debt securities
or warrants or other rights to acquire any debt securities of the Company,
guarantee any debt securities of another person, enter into any “keep well” or
other agreement to maintain any financial statement condition of another person
or enter into any arrangement having the economic effect of any of the
foregoing, (iii) make any loans, advances (other than intercompany transactions
with Subsidiaries) or capital contributions to, or investment in, any other
Person, other than the Company and its Subsidiaries, provided, however, that the
Company may, in the Ordinary Course of Business, invest in debt securities
maturing not more than 90 days after the date of investment, or (iv) other than
in the Ordinary Course of Business, enter into any hedging agreement or other
financial agreement or arrangement designed to protect the Company against
fluctuations in commodities prices or exchange rates;

(f) make any capital expenditures in excess of $25,000 in the aggregate for the
Company and its Subsidiaries, taken as a whole, other than as set forth in the
Company’s budget for capital expenditures previously made available to the
Purchaser;

(g) make any material changes in accounting methods, principles or practices,
except insofar as may have been required by a change in GAAP;

 

28



--------------------------------------------------------------------------------

(h) except as required to comply with applicable law or agreements, plans or
arrangements existing on the date hereof, (i) adopt, enter into, terminate or
materially amend any employment, severance or similar agreement or material
benefit plan for the benefit or welfare of any current or former manager,
officer or employee or any collective bargaining agreement (except in the
Ordinary Course of Business and only if such arrangement is terminable on 60
days’ or less notice without either a penalty or a termination payment),
(ii) increase in any material respect the compensation or fringe benefits of any
manager, officer or employee (except for annual increases of salaries or changes
made in connection with any promotion or increase in duties or responsibilities
in the Ordinary Course of Business), (iii) accelerate the payment, right to
payment or vesting of any material compensation or benefits, including any
outstanding phantom share appreciation rights, other than as contemplated by
this Agreement, or (iv) take any action other than in the Ordinary Course of
Business to fund or in any other way secure the payment of compensation or
benefits under any Employee Benefit Plan;

(i) except as required to comply with applicable law, make or change any
material election in respect of Taxes, adopt or change any accounting method in
respect of Taxes, file any amendment to a material Tax Return, settle any
material claim or assessment in respect of Taxes, or consent to any extension or
waiver of the limitation period applicable to any material claim or assessment
in respect of Taxes; or

(j) authorize any of, or commit or agree to take any of, the foregoing actions.

6.2 Confidentiality. The parties acknowledge that the Purchaser and the Company
have previously executed a confidentiality agreement, dated as of July 12, 2013
(the “Confidentiality Agreement”), which Confidentiality Agreement shall
continue in full force and effect in accordance with its terms, except as
expressly modified herein.

ARTICLE 7.

ADDITIONAL AGREEMENTS

7.1 Non-Solicitation. During the Pre-Closing Period, the Company and Sellers
shall not, and shall cause their respective managers, officers, employees and
agents not to, directly or indirectly, (a) solicit, initiate or knowingly
encourage any Acquisition Proposal (as defined below) or (b) enter into,
continue or otherwise participate in any discussions or negotiations regarding,
or furnish to any person any non-public information for the purpose of
encouraging or facilitating, any Acquisition Proposal. For purposes of this
Agreement, “Acquisition Proposal” means any proposal or offer for a merger,
consolidation, dissolution, sale of substantial assets outside the Ordinary
Course of Business, purchase of membership interests constituting a change in
control of the Company, recapitalization, share exchange or other business
combination involving the Company and its Subsidiaries, taken as a whole.

7.2 Access to Information. During the Pre-Closing Period, the Company shall
afford to the Purchaser’s officers, employees, accountants, counsel and other
representatives, reasonable access, upon reasonable notice, during normal
business hours and in a manner that does not disrupt or interfere with business
operations, to all of its properties, books, contracts, commitments, personnel
and records as the Purchaser shall reasonably request, and, during such period,
the Company shall furnish promptly to the Purchaser the information concerning
its business, properties, assets, finances (including interim financial
statements by the 15th of each month) and

 

29



--------------------------------------------------------------------------------

personnel as the Purchaser may reasonably request, in each case subject to any
confidentiality restrictions existing as of the date hereof. The Purchaser will
hold any such information which is nonpublic in confidence in accordance with
the Confidentiality Agreement.

7.3 Legal Conditions to the Transaction.

(a) Subject to the terms hereof, including Section 7.3(b), the Company, and the
Purchaser shall each:

(i) use its commercially reasonable efforts to take, or cause to be taken, all
actions, and do, or cause to be done, and to assist and cooperate with the other
parties in doing, all things necessary, proper or advisable to consummate and
make effective the transactions contemplated hereby as promptly as practicable;

(ii) use its commercially reasonable efforts to make, as promptly as
practicable, all necessary filings, and thereafter make any other required
submissions, with respect to this Agreement required under (A) any applicable
federal or state securities laws and (B) any other applicable law;

(iii) use its commercially reasonable efforts to obtain, as promptly as
practicable, from any Governmental Entity or any other third party any consents,
licenses, permits, waivers, approvals, authorizations, or orders required to be
obtained or made by the Company or the Purchaser in connection with the
authorization, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby; and

(iv) execute or deliver any additional instruments necessary to consummate the
transactions contemplated by, and to fully carry out the purposes of, this
Agreement.

The Company, the Sellers and the Purchaser shall cooperate with each other in
connection with the making of all such filings, including providing copies of
all such documents to the non-filing party and its advisors prior to filing and,
if requested, accepting reasonable additions, deletions or changes suggested in
connection therewith. The Company, the Sellers and the Purchaser shall furnish
to each other all information required for any application or other filing to be
made pursuant to the rules and regulations of any applicable law in connection
with the transactions contemplated by this Agreement. For the avoidance of
doubt, the Purchaser, the Sellers and the Company agree that nothing contained
in this Section 7.3(a) shall modify or affect their respective rights and
responsibilities under Section 7.3(b).

(b) Each of the Company and the Purchaser shall give any notices to third
parties, and use their commercially reasonable efforts to obtain any third party
consents required in connection with the Transaction that are (i) necessary to
consummate the transactions contemplated hereby, (ii) disclosed or required to
be disclosed in the Schedules hereto, or (iii) required to prevent the
occurrence of an event that would have a Material Adverse Effect prior to or
after the Closing, it being understood that neither the Company nor the
Purchaser shall be required to make any payments, other than the payment of
customary filing fees, in connection with the fulfillment of its obligations
under this Section 7.3. No representation, warranty of covenant of the Company
or any Seller contained herein shall be breached or deemed breached and

 

30



--------------------------------------------------------------------------------

no condition of the Purchaser shall be deemed not to be satisfied as a result of
the failure to obtain any such consent or as a result of any default,
acceleration or termination or loss of right or any action commenced or
threatened by or on behalf of any Person arising out of or relating to the
failure to obtain any consent.

7.4 Public Disclosure. The press release announcing the execution of this
Agreement shall be issued in the form attached hereto as Exhibit 7.4. Except as
may be required by law or stock market regulations, the Purchaser and the
Company shall consult with the other party before issuing any other press
release or otherwise making any public statement with respect to the Transaction
or this Agreement.

7.5 Indemnification of Managers and Officers.

(a) From the Closing through the sixth anniversary of the Closing Date, the
Company shall indemnify and hold harmless each person who is now, or has been at
any time prior to the date hereof, or who becomes prior to the Closing Date, a
manager or officer of the Company or any predecessor thereof (“Company
Indemnified Party”), against all claims, losses, liabilities, damages,
judgments, fines and reasonable fees, costs and expenses, including attorneys’
fees and disbursements, incurred in connection with any claim, action, suit,
proceeding or investigation, whether civil, criminal, administrative or
investigative, arising out of or pertaining to the fact that the Company
Indemnified Party is or was an officer or manager of the Company or any of its
Subsidiaries or any predecessor thereof, whether asserted or claimed prior to,
at or after the Closing Date, to the fullest extent that indemnification is
available under Delaware General Corporation Law for officers and directors of
Delaware corporations. Each Company Indemnified Party will be entitled to
advancement of expenses incurred in the defense of any such claim, action, suit,
proceeding or investigation from the Company within five (5) Business Days of
receipt by the Company from the Company Indemnified Party of request therefor.

(b) At the Closing, the Company shall obtain, and the Purchaser shall cause the
Company to maintain, at no expense to the beneficiaries, in effect for six
(6) years from the Closing Date directors’ and officers’ liability insurance
policies with respect to matters existing or occurring at or prior to the
Closing Date (including the Transaction) with coverage in amount and scope at
least as favorable to such beneficiaries as the Company’s existing coverage. The
cost of such insurance policies shall be paid at Closing as part of the Company
Transaction Expenses.

(c) The Company shall pay all expenses, including reasonable attorneys’ fees,
that may be incurred by the persons referred to in this Section 7.5 in
connection with their enforcement of their rights provided in this Section 7.5.

(d) The provisions of this Section 7.5 are intended to be in addition to the
rights otherwise available to the Company Indemnified Parties by law, statute,
by-law or agreement, and shall operate for the benefit of, and shall be
enforceable by, each of the Company Indemnified Parties, their heirs and their
representatives.

7.6 Notification of Certain Matters. During the Pre-Closing Period, the
Purchaser shall give prompt notice to the Company, and the Company shall give
prompt notice to the Purchaser, of the occurrence, or failure to occur, of any
event, which occurrence or failure to occur is reasonably likely to cause the
closing conditions to the obligations of the other Party not to be satisfied, or

 

31



--------------------------------------------------------------------------------

which occurrence or failure to occur constitutes a misrepresentation, breach of
warranty or breach of covenant pursuant to this Agreement. Notwithstanding the
above, the delivery of any notice pursuant to this Section will not limit or
otherwise affect the remedies available hereunder to the party receiving such
notice or the conditions to such party’s obligation to consummate the
Transaction; provided, that if (i) any such notice relates to the occurrence of
any event hereafter arising (without breach of Section 6.1 or Section 7.1),
(ii) such notice is accompanied by a written statement from the Company
informing the Purchaser of the Company’s determination that the Purchaser is
entitled to terminate this agreement in accordance with the provisions of
Section 9.1(d) as a result of such notice (which statement shall be binding on
the Company) (such written statement, a “Company Termination Right Notice”) and
(iii) the Purchaser does not exercise such right prior to the Closing, then the
information set forth in such notice shall constitute an amendment of the
representation or warranty to which it relates for purpose of Article XI of this
Agreement such that the Purchaser shall not be entitled to indemnification under
Article XI of this Agreement with respect to such matter to the extent of the
information so disclosed.

7.7 Service Credit. Following the Closing, the Purchaser will give each employee
of the Purchaser or the Company or their respective Subsidiaries who shall have
been an employee of the Company or any of its Subsidiaries immediately prior to
the Closing (“Continuing Employees”) full credit for prior service with the
Company or its Subsidiaries for purposes of (a) eligibility under any Purchaser
Employee Plans (as defined below), (b) determination of benefit levels under any
Purchaser Employee Plan or policy relating to vacation and (c) determination of
“retiree” status under any Purchaser Employee Plan, in each case for which the
Continuing Employee is otherwise eligible and in which the Continuing Employee
is offered participation, but except where such credit would result in a
duplication of benefits. In addition, the Purchaser shall waive, or cause to be
waived, any limitations on benefits relating to pre-existing conditions to the
same extent such limitations are waived under any comparable plan of the
Purchaser and recognize for purposes of annual deductible and out-of-pocket
limits under its medical and dental plans, deductible and out-of-pocket expenses
paid by Continuing Employees in the calendar year in which the Closing occurs.
For purposes of this Agreement, the term “Purchaser Employee Plan” means any
“employee pension benefit plan” (as defined in Section 3(2) of ERISA), any
“employee welfare benefit plan” (as defined in Section 3(1) of ERISA).

7.8 FIRPTA. Prior to the Closing, each Seller shall deliver to the Purchaser
certifications that they are not foreign persons in accordance with the Treasury
Regulations under Section 1445 of the Code. If a Seller has not provided such
certification and notice to the Purchaser on or before the Closing Date, the
Purchaser shall be permitted to withhold from the payments to be made to such
Seller pursuant to this Agreement any required withholding Tax under
Section 1445 of the Code.

 

32



--------------------------------------------------------------------------------

ARTICLE 8.

CONDITIONS TO TRANSACTION

8.1 Conditions to Each Party’s Obligations to Effect the Transaction. The
respective obligations of each Party to effect the Transaction shall be subject
to the satisfaction on or prior to the Closing Date of the following conditions:

(a) Governmental Approvals. All authorizations, consents, orders or approvals
of, or declarations or filings with, or expirations of waiting periods imposed
by, any Governmental Entity in connection with the Transaction and the
consummation of the other transactions contemplated by this Agreement, the
failure of which to file, obtain or occur would have a Material Adverse Effect,
shall have been filed, been obtained or occurred on terms and conditions which
would not have a Material Adverse Effect.

(b) No Injunctions. No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any order, executive order,
stay, decree, judgment or injunction (preliminary or permanent) or statute, rule
or regulation which is in effect and which has the effect of making the
Transaction illegal or otherwise prohibiting consummation of the Transaction or
the other transactions contemplated by this Agreement.

8.2 Additional Conditions to Obligations of the Purchaser. The obligations of
the Purchaser to effect the Transaction shall be subject to the satisfaction on
or prior to the Closing Date of each of the following additional conditions, any
of which may be waived, in writing, exclusively by the Purchaser:

(a) Representations and Warranties. The representations and warranties of the
Sellers and the Company set forth in this Agreement shall be true and correct as
of the Closing Date as though made on and as of the Closing Date (except (i) to
the extent such representations and warranties are specifically made as of a
particular date, in which case such representations and warranties shall be true
and correct as of such date, (ii) for changes contemplated by this Agreement,
and (iii) where the failure to be true and correct (without regard to any
materiality or Material Adverse Effect qualifications contained therein),
individually or in the aggregate, has not had a Material Adverse Effect; and the
Purchaser shall have received a certificate signed on behalf of the Company and
the Sellers to such effect; provided that satisfaction of the condition set
forth in this Section 8.2(a) will not limit or otherwise affect the remedies
available to Purchaser under Section 11(a)(i) of this Agreement after the
Closing.

(b) Performance of Obligations of the Company. The Company shall have performed
in all material respects all obligations required to be performed by them under
this Agreement on or prior to the Closing Date; and the Purchaser shall have
received a certificate signed on behalf of the Company by the manager of the
Company to such effect.

(c) No developments, events or occurrences shall have caused or could reasonably
be expected to cause a Material Adverse Effect.

(d) Seller and Company shall have delivered to Purchaser each item set forth in
Section 2.5(c) and (d).

 

33



--------------------------------------------------------------------------------

8.3 Additional Conditions to Obligations of the Sellers. The obligation of the
Sellers to effect the Transaction shall be subject to the satisfaction on or
prior to the Closing Date of each of the following additional conditions, either
of which may be waived, in writing, exclusively by the Sellers’ Representative:

(a) Representations and Warranties. The representations and warranties of the
Purchaser set forth in this Agreement shall be true and correct in all material
respects as of the Closing Date as though made on and as of the Closing Date
(except (i) to the extent such representations and warranties are specifically
made as of a particular date, in which case such representations and warranties
shall be true and correct as of such date, (ii) for changes contemplated by this
Agreement, and (iii) where the failure to be true and correct (without regard to
any materiality or Purchaser Material Adverse Effect qualifications contained
therein), individually or in the aggregate, has not had a Purchaser Material
Adverse Effect; and the Company shall have received a certificate signed on
behalf of the Purchaser by the chief executive officer or the chief financial
officer of the Purchaser to such effect; provided that satisfaction of the
condition set forth in this Section 8.3(a) will not limit or otherwise affect
the remedies available to Sellers under Section 11(b)(i) of this Agreement after
the Closing.

(b) Performance of Obligations of the Purchaser. The Purchaser shall have
performed in all material respects all obligations required to be performed by
it under this Agreement on or prior to the Closing Date; and the Company shall
have received a certificate signed on behalf of the Purchaser by the chief
executive officer or the chief financial officer of the Purchaser to such
effect.

ARTICLE 9.

TERMINATION AND AMENDMENT

9.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date (with respect to Sections 9.1(b) through 9.1(f), by written notice
by the terminating party to the other party):

(a) by mutual written consent of the Purchaser and the Sellers’ Representative;
or

(b) by either the Purchaser or the Sellers’ Representative if the Transaction
shall not have been consummated by December 31, 2013 (the “Outside Date”),
provided that the right to terminate this Agreement under this Section 9.1(b)
shall not be available to any party whose failure to fulfill any obligation
under this Agreement has been a principal cause of or resulted in the failure of
the Transaction to occur on or before the Outside Date; or

(c) by either the Purchaser or the Sellers’ Representative if a Governmental
Entity of competent jurisdiction shall have issued a nonappealable final order,
decree or ruling or taken any other nonappealable final action, in each case
having the effect of permanently restraining, enjoining or otherwise prohibiting
the Transaction; or

(d) by the Purchaser, if there has been a breach of or failure to perform any
representation, warranty, covenant or agreement on the part of the Company or
the Sellers set forth in this Agreement, which breach or failure to perform
(i) would cause the conditions set forth in

 

34



--------------------------------------------------------------------------------

Section 8.2(a) or 8.2(b) not to be satisfied, and (ii) shall not have been cured
within 20 days following receipt by the Sellers’ Representative of written
notice of such breach or failure to perform from the Purchaser; or

(e) by the Sellers’ Representative, if there has been a breach of or failure to
perform any representation, warranty, covenant or agreement on the part of the
Purchaser set forth in this Agreement, which breach or failure to perform
(i) would cause the conditions set forth in Section 8.3(a) or 8.3(b) not to be
satisfied, and (ii) shall not have been cured within 20 days following receipt
by the Purchaser of written notice of such breach or failure to perform from the
Company.

9.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 9.1, this Agreement shall immediately become void and there
shall be no Liability or obligation on the part of the Purchaser, the Sellers or
the Company or their respective officers, managers, directors, stockholders,
members or Affiliates; provided that (a) any such termination shall not relieve
any party from Liability for any willful breach of this Agreement and (b) the
provisions of Sections 6.2 (Confidentiality) and 9.3 (Fees and Expenses), this
Section 9.2 (Effect of Termination) and Article XII (Miscellaneous) of this
Agreement and the Confidentiality Agreement shall remain in full force and
effect and survive any termination of this Agreement.

9.3 Fees and Expenses. All fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees and expenses, whether or not the Transaction is consummated.

9.4 Extension; Waiver. At any time prior to the Closing Date, the Parties
hereto, by action taken or authorized by the Purchaser’s Board of Directors, the
Company and the Sellers’ Representative, may, to the extent legally allowed,
(a) extend the time for the performance of any of the obligations or other acts
of the other Parties hereto, (b) waive any inaccuracies in the representations
and warranties contained herein or in any document delivered pursuant hereto and
(c) waive compliance with any of the agreements or conditions contained herein.
Any agreement on the part of a Party hereto to any such extension or waiver
shall be valid only if set forth in a written instrument signed on behalf of
such Party. Such extension or waiver shall not be deemed to apply to any time
for performance, inaccuracy in any representation or warranty, or noncompliance
with any agreement or condition, as the case may be, other than that which is
specified in the extension or waiver. The failure of any Party to assert any of
its rights under this Agreement or otherwise shall not constitute a waiver of
such rights.

ARTICLE 10.

COVENANTS

10.1 Books and Records. For a period of seven (7) years from the Closing,
Purchaser shall, and shall cause the Company to, provide to any Seller access to
the personnel, representatives, attorneys, accountants, properties, books and
records of the Company relating to pre-Closing periods for purposes of preparing
any Tax filings or any other legitimate purpose of such Seller upon reasonable
advance written notice during regular business hours and will permit such Seller
to make such copies of any such information. Such access shall be in such a
manner as does not unreasonably interfere with the operation of the Company’s
business.

 

35



--------------------------------------------------------------------------------

10.2 Litigation Support. In the event and for so long as any Party is actively
contesting or defending against any third party action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement, or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Sellers, Purchaser or the Company, each of
Purchaser, the Company and the Sellers, as applicable, agree, to (a) reasonably
cooperate, on a reasonably prompt basis, with the contesting or defending Party
and its counsel, (b) as applicable, make reasonably available, on a reasonably
prompt basis, their employees to provide testimony, to be deposed, to act as
witnesses and to assist counsel in such a manner as does not unreasonably
interfere with the business of the Sellers, Purchaser or the Company, as the
case may be, and (c) provide reasonable access, on a reasonably prompt basis, to
its books and records as shall be necessary in connection with the defense or
contest, which access shall be at such times, and in such manner as does not
unreasonably interfere with the business of the Sellers, Purchaser or the
Company, as the case may be; provided that, the contesting or defending Party
shall pay the out-of-pocket expenses reasonably incurred by the Party so
cooperating. This Section 10.2 shall not apply to any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand by and between any
of the Parties to this Agreement.

10.3 Attorney-Client Privilege. From and after the Closing, in any suit, action,
claim, order, investigation or legal or administrative or grievance/arbitration
proceeding regarding the substance of this Agreement in which Purchaser or the
Company (or any of their respective Affiliates) is, in the reasonable opinion of
counsel to the Sellers’ Representative furnished in writing to Purchaser, a
party adverse to one or more of Sellers, Purchaser and the Company, including
their respective Affiliates, shall not, without the prior written consent of
Sellers’ Representative (which consent shall not unreasonably be withheld,
delayed or conditioned), waive or fail to assert any attorney-client privilege
arising out of the legal representation of the Company with respect to the
negotiation of this Agreement and/or the transactions contemplated hereby. No
waiver of any such attorney-client privilege is intended or effected by the
transactions contemplated hereby. Purchaser agrees to use reasonable efforts to
preserve, and shall cause the Company and its and their respective Affiliates to
use reasonable efforts to preserve, any such attorney-client privilege of the
Company, it being understood that subject to section 13.13(b), such obligation
shall not prevent Purchaser, the Company or any of their respective Affiliates
from waiving or failing to assert any such attorney-client privilege in any
suit, action, claim, order, investigation or legal or administrative or
grievance/arbitration proceeding other than those described by the first
sentence of this paragraph.

ARTICLE 11.

INDEMNIFICATION

11.1 Indemnification.

(a) Subject to the limitations set forth in Section 11.3, each Seller, severally
and not jointly, solely in accordance with the percentage interest of the
Purchase Price such Seller is entitled to receive as set forth in Schedule A
hereto (other than with respect to clauses (ii), (iii) and (iv) below, as to
which the applicable Seller shall be fully liable), agrees from and after the
Closing Date to indemnify, defend and hold harmless Purchaser, the Company and
all of their respective officers, managers, directors, shareholders, members,
Affiliates, employees and agents (the “Purchaser Indemnified Persons”) from and
against any Losses incurred or suffered by such Purchaser Indemnified Persons
arising out of, resulting from or constituting:

(i) any breach by the Company of any Fundamental Representation;

 

36



--------------------------------------------------------------------------------

(ii) any breach by such Seller (but not any other Seller) of any representation
or warranty of such Seller contained in Article III of this Agreement;

(iii) any breach by such Seller (but not any other Seller) of any post-Closing
covenant of such Seller contained in this Agreement;

(iv) any failure of such Seller (but not any other Seller) to deliver good,
valid and marketable title to the Membership Interests issued in the name of
such Seller, free and clear of all Liens pursuant to Section 2.1;

(v) Indebtedness or Company Transaction Expenses that are not paid at the
Closing pursuant to Section 2.2 (except in the event Purchaser deducts the
amount of such Indebtedness or Company Transaction Expenses in the calculation
of the Purchase Price and fails to then pay such Indebtedness or Company
Transaction Expenses pursuant to Section 2.4(b)); or

(vi) any Taxes of the Company and its Subsidiaries for taxable periods (or
portions thereof) ending on or before the Closing Date determined in accordance
with Section 12.2;

provided, in each case, that Purchaser has submitted to Sellers’ Representative
a Notice of Claim or Third Party Notice, as applicable, in respect thereof prior
to the date of expiration of the applicable survival period specified in
Section 11.3 (each a “Purchaser Indemnification Claim”).

(b) Subject to the limitations set forth in Section 11.3, the Company and the
Purchaser, jointly and severally, agree from and after the Closing Date to
indemnify, defend and hold harmless Sellers and their respective trustees and
beneficiaries, as applicable (the “Seller Indemnified Persons”) from and against
any Losses incurred or suffered by such Seller Indemnified Persons to the extent
arising out of, resulting from or constituting:

(i) any breach by Purchaser of any representation or warranty of Purchaser
contained in this Agreement;

(ii) any breach by the Company (or any successor thereof) of any post-Closing
covenant of the Company contained in this Agreement;

(iii) any breach by Purchaser of any covenant of Purchaser contained in this
Agreement;

(iv) any release or threatened release of Hazardous Substances into the
environment by the Company, the Subsidiaries or any of their successors after
the Closing; or

(v) any violations or alleged violations of Environmental Laws by the Company,
the Subsidiaries or any of their successors after the Closing;

 

37



--------------------------------------------------------------------------------

provided, in each case, that the Sellers’ Representative has submitted to
Purchaser a Notice of Claim or Third Party Notice, as applicable, in respect
thereof prior to the date of expiration of the applicable survival period
specified in Section 11.3 (each a “Seller Indemnification Claim”).

11.2 Procedures for Indemnification.

(a) If any Purchaser Indemnified Person or Seller Indemnified Person (each an
“Indemnified Person”) shall claim indemnification hereunder for any matter
(other than a Third Party Claim) for which indemnification is provided in
Section 11.1 above, the Indemnified Person shall promptly give written notice (a
“Notice of Claim”) to Sellers’ Representative or Purchaser, as applicable,
setting forth the basis for such claim and the nature and estimated amount of
the claim (to the extent then known by the Indemnified Person), all in
reasonable detail. No delay or failure on the part of the Indemnified Person in
so notifying the Indemnifying Person shall relieve the Indemnifying Person of
any liability or obligation hereunder except to the extent of any damage or
liability caused by or arising out of such delay or failure. Within 20 days
after delivery of a Notice of Claim, the Indemnifying Person shall deliver to
the Indemnified Person a response, in which the Indemnifying Person shall
either: (i) agree that the Indemnified Person is entitled to receive all of the
claimed amount (in which case the response shall be accompanied by a payment by
the Indemnifying Person to the Indemnified Person of such claimed amount, by
check or by wire transfer), (ii) agree that the Indemnified Person is entitled
to receive a portion of the claimed amount (in which case the response shall be
accompanied by a payment by the Indemnifying Person to the Indemnified Person of
the amount so agreed upon, by check or by wire transfer; and assert that the
Indemnified Person is not entitled to receive the remainder of the claimed
amount), or (iii) assert that the Indemnified Person is not entitled to receive
any portion of the claimed amount. If the Indemnifying Person does not deliver a
response within the 20-day period set forth above, the Indemnifying Person shall
be deemed to have agreed that the Indemnified Person is entitled to receive all
of the claimed amount. Acceptance by the Indemnified Person of partial payment
of any claimed amount shall be without prejudice to the Indemnified Person’s
right to claim the balance of any such claimed amount. During the 30-day period
following the delivery of a response under either clause (ii) or (iii) of the
preceding sentence, the Indemnifying Person and the Indemnified Person shall use
good faith efforts to resolve the disputed matters (the “Dispute”). If the
Dispute is not resolved within such 30-day period, the Indemnifying Person and
the Indemnified Person shall discuss in good faith the submission of the Dispute
to binding arbitration and the procedures to be followed in connection
therewith. In the absence of an agreement by the Indemnifying Person and the
Indemnified Person to arbitrate the Dispute, either party may seek resolution of
the Dispute in a court having jurisdiction over the parties and the matter.

(b) If an Indemnified Person shall claim indemnification hereunder arising from
any claim or demand of a third party for which indemnification is provided in
Section 11.1 above (a “Third Party Claim”), the Indemnified Person shall
promptly after it receives written notification of such Third Party Claim or
demand, give written notice (a “Third Party Notice”) to Sellers (provided that
such Third Party Notice may be delivered to the Sellers’ Representative in lieu
of Sellers) or Purchaser and the Company, as applicable (each, an “Indemnifying
Person”), of the basis for such claim, setting forth the nature of the claim or
demand (to the extent then known by the Indemnified Person) in reasonable
detail. No delay or failure on the part of the Indemnified Person in so
notifying the Indemnifying Person shall relieve the Indemnifying Person of any
Liability or obligation hereunder except to the extent of any damage or
Liability caused by or arising out of such delay or failure. Within 30 days
after receiving such Third Party Notice, the

 

38



--------------------------------------------------------------------------------

Indemnifying Person, upon notice to the Indemnified Person, may, at its own cost
and through counsel of its own choosing, defend any claim or demand set forth in
a Third-Party Notice; provided that the Indemnifying Person may only assume
control of such defense if (A) it acknowledges in writing to the Indemnified
Person that any damages, fines, costs or other Liabilities that may be assessed
against the Indemnified Person in connection with such Third Party Claim
constitute Losses for which the Indemnified Person shall be indemnified pursuant
to this Article XI and (B) the damages sought in such Third Party Claim, taken
together with the estimated costs of defense thereof and the amount claimed by
the Indemnified Persons with respect to any unresolved claims for
indemnification then pending, are not greater than the then remaining obligation
of the Indemnifying Person hereunder (taking into account the limitations or
liability described in Section 11.3). If the Indemnifying Person does not so
assume control of the defense of a Third Party Claim, the Indemnified Person
shall control such defense. The Non-controlling Party may participate in such
defense at its own expense. The Controlling Party shall keep the Non-controlling
Party advised of the status of such Third Party Claim and the defense thereof,
including by providing copies of all notices, pleadings or other similar
submissions regarding such Third Party Claim and such defense thereof, and shall
consider in good faith recommendations made by the Non-controlling Party with
respect thereto. The Non-controlling Party shall, promptly upon the Controlling
Party’s reasonable request therefor, furnish the Controlling Party with such
information as it may have with respect to such Third Party Claim (including
copies of any summons, complaint or other pleading which may have been served on
such party and any written claim, demand, invoice, billing or other document
evidencing or asserting the same) and shall otherwise cooperate with and assist
the Controlling Party in the defense of such Third Party Claim in accordance
with the provisions of Section 11.3. The fees and expenses of counsel to the
Indemnified Person with respect to a Third Party Claim shall be considered
Losses for purposes of this Agreement if and to the extent (i) the Indemnified
Person controls the defense of such Third Party Claim pursuant to the terms of
this Section 11.2(b) or (ii) the Indemnifying Person assumes control of such
defense and there exists a conflict (and the Indemnified Person has been so
advised in writing by counsel) between the interests of the Indemnified Person
and the Indemnifying Person or different defenses with respect to such Third
Party Claim are available to the Indemnified Person which are not available to
the Indemnifying Person. Neither the Sellers nor the Sellers’ Representative
shall agree to any settlement of, or the entry of any judgment arising from, any
Third Party Claim without the prior written consent of Purchaser, which shall
not be unreasonably withheld, conditioned or delayed; provided that the consent
of Purchaser shall not be required if the Sellers’ Representative, on behalf of
all of the Sellers, agrees in writing to pay any amounts payable pursuant to
such settlement or judgment, such settlement or judgment does not include any
injunctive or other non-monetary equitable relief and such settlement or
judgment includes a complete release of Purchaser from further Liability. No
Purchaser Indemnified Person shall agree to any settlement of, or the entry of
any judgment arising from, any such Third Party Claim without the prior written
consent of the Sellers’ Representative, which shall not be unreasonably
withheld, conditioned or delayed.

11.3 Limitations on Indemnification.

(a) Survival. All covenants and agreements of the Sellers, the Company and
Purchaser which require performance prior to the Closing will terminate at the
Closing. Unless a specified period is set forth in this Agreement, the covenants
in this Agreement which require performance after the Closing will survive the
Closing and remain in effect indefinitely. Except for claims based on fraud in
connection with this Agreement or the transactions contemplated

 

39



--------------------------------------------------------------------------------

hereby, and except for the Fundamental Representations, all representations and
warranties set forth in Article 4 shall expire at the Closing. The Fundamental
Representations and claims pursuant to Section 11.1(a)(ii)-(vi) will survive the
Closing and remain in effect indefinitely (subject to any applicable statute of
limitations). If an Indemnified Person delivers to an Indemnifying Person,
before expiration of a representation, warranty, covenant or agreement, either a
Notice of Claim or a Third Party Notice based upon a breach of such
representation, warranty, covenant or agreement then the applicable
representation, warranty, covenant or agreement shall, to the extent it would
otherwise expire, survive until, but only for purposes of, the final resolution
of the matter covered by such notice. If the legal proceeding or written claim
with respect to which a Notice of Claim or a Third Party Notice has been given
is definitively withdrawn or resolved in favor an Indemnified Person, such
Indemnified Person shall promptly so notify the Indemnifying Person.

(b) Intentionally omitted.

(c) Individual Seller Cap. Notwithstanding anything to the contrary herein,
except for claims based on fraud in connection with this Agreement and the
transactions contemplated hereby, the aggregate Liability of each Seller for
Losses under this Article XI shall not exceed, in the aggregate, the lesser of
(x) the portion of the Adjusted Purchase Price received by such Seller pursuant
to this Agreement, and (y) such Seller’s pro rata portion of such Losses (based
on the percentage of the Adjusted Purchase Price received by such Seller
pursuant to this Agreement); provided that if any Losses arise with respect to a
Seller under Sections 11.1(a)(ii), (iii) or (iv), Purchaser Indemnified Persons
shall be entitled to indemnification solely from the Seller who breached the
representations, warranties, covenants or other obligations that gave rise to
the indemnified Losses.

(d) Intentionally omitted.

(e) Intentionally omitted.

(f) Insurance and Other Recoveries.

(i) The amount of any Losses payable under this Article XI by an Indemnifying
Person shall be net of amounts actually recovered under applicable insurance
policies or from any other third party with indemnification obligations or from
any other person responsible therefor. If an Indemnified Person receives any
amounts under applicable insurance policies or from any other third party with
indemnification obligations or from any other person alleged to be responsible
for any Losses subsequent to an indemnification payment by any Indemnifying
Person, and provided the Indemnified Person has collected all sums due from the
Indemnifying Person, then the amount of Losses to be recovered by the
Indemnified Person shall be recalculated, taking into account the limitations of
this Section 11.3, as if such insurance proceeds or other payments had been made
prior to the collection of any Losses under this Agreement and any excess Losses
previously collected after such recalculation shall be repaid to the
Indemnifying Person; provided, however, that where Purchaser is the Indemnified
Person, any such amounts shall be paid to the Sellers’ Representative for
distribution to the Sellers. Notwithstanding the foregoing or anything to the
contrary set forth herein, in no event shall an Indemnified Person be required
to pursue any insurance coverage or any third party with indemnification
obligations or any other person responsible therefor in order to seek
indemnification under this Article XI.

 

40



--------------------------------------------------------------------------------

(g) Financial Statements Accrual. No claim for indemnification may be made by a
Purchaser Indemnified Person and no indemnification shall be required to the
extent that the Losses sustained or incurred by such Purchaser Indemnified
Person for which indemnification is sought were reflected in the purchase price
adjustment pursuant to Section 2.4.

(h) Calculation of Losses. For purposes of calculating Losses in connection with
an indemnification claim made under this Article XI, no Party will be obligated
to any other Person for any consequential, indirect, special, exemplary or
punitive damages. Notwithstanding the previous sentence, with respect to Losses
in connection with a Third Party Claim, the Indemnifying Person shall be
required to indemnify the Indemnified Person for consequential, indirect,
special, exemplary or punitive damages to the extent that the Indemnified Person
has been required to pay such damages to any third Person. In connection with a
claim for indemnity under Section 11.1(a), for purposes of determining the
amount of any Losses resulting from such breach, each such representation or
warranty shall be considered without regard to any limitation or qualification
as to materiality, Material Adverse Effect or similar qualifier set forth in
such representation or warranty.

(i) Sole Remedy; Nature of Representations. Except with respect to claims based
on fraud in connection with this Agreement or the transactions contemplated
hereby, after the Closing the indemnification provided in this Article XI
(including all limitations contained herein) shall be the sole and exclusive
remedy for all matters relating to this Agreement, the transactions contemplated
hereby, the ownership of equity interests of the Company by Sellers and for the
breach of any representation, warranty, covenant or agreement contained herein.
Without limiting the foregoing (and subject to the exception for claims for
fraud described in the previous sentence) the Parties acknowledge and agree that
all representations and warranties set forth in this Agreement are contractual
in nature only and subject to the sole and exclusive remedies set forth herein,
and that except with respect to Fundamental Representations, neither the
Purchaser nor any Affiliate shall have any recourse or other remedy against
either Seller or any other person on account of a breach of a representation or
warranty set forth in Article 4. No Person is asserting the truth of any
representation or warranty set forth in this Agreement; rather the Parties have
agreed that should any representations or warranties of any Party prove untrue,
the other Party shall have the specific rights and remedies herein specified as
the exclusive remedy therefor, and that no other rights, remedies or causes of
action (whether in law or equity or whether in contract or tort) are permitted
to any Party as a result of the untruth or any such representation or warranty.

(j) Right of Contribution. No Seller shall have any right of contribution
against the Company with respect to any breach by such Seller or the Company of
any of their respective representations, warranties, covenants or agreements.

(k) Mitigation. Each Party will use its commercially reasonable efforts to
mitigate any Losses for which such Party is or may become entitled to be
indemnified hereunder.

11.4 Adjustment to Purchase Price. All payments under Article XI shall be
treated as adjustments to the Adjusted Purchase Price, unless otherwise required
by applicable Legal Requirements.

 

41



--------------------------------------------------------------------------------

11.5 Intentionally omitted.

11.6 Waiver and Release. Except as expressly set forth in this Article XI,
Purchaser, on behalf of itself and its successors and assigns, hereby forever
waives, relieves, releases, and discharges Sellers and their respective
successors and assigns from any and all Liabilities and Losses, whether known or
unknown at the Closing Date, which the Purchaser and its successors and assigns
have or incur, or may in the future have or incur, arising out of or related to
a violation or alleged violation of Environmental Laws related to the facilities
of the Company. Without limiting the foregoing, except as expressly set forth in
this Article XI, Purchaser, on behalf of itself and its successors and assigns,
to the extent such claims are related to the facilities of the Company, hereby
forever waives, relieves, releases and discharges Sellers and their respective
successors and assigns from any and all claims for cost recovery or contribution
under laws related to environmental contamination, including, without
limitation, CERCLA, RCRA and any state counterparts thereto, as they may be
amended from time to time, and under common law doctrines, including, without
limitation, nuisance, waste, trespass, and strict Liability. Purchaser, on
behalf of itself and its successors and assigns, recognizes that there is a risk
arising out of the uncertainty of determining the nature and scope of any
pre-Closing releases of Hazardous Substances. Purchaser acknowledges that this
waiver and release is a material part of the consideration of Sellers for
entering into the transaction contemplated herein.

ARTICLE 12.

TAX MATTERS

12.1 Preparation and Filing of Tax Returns; Payment of Taxes.

(a) The Sellers’ Representative, at the expense of the Sellers, shall prepare or
cause to be prepared all Tax Returns for any Income Taxes of the Company and any
Subsidiary for all taxable periods that end on or before the Closing Date. The
Sellers shall pay to the Purchaser all Taxes, if any, imposed on the Company or
any Subsidiary in respect of each such Tax Return to the extent such Taxes are
not accounted for in determining the Working Capital as of the Closing, at least
5 days prior to the due date for such Taxes. The Purchaser shall file or cause
to be filed each such Tax Return and remit the Taxes due to the appropriate
Governmental Entity.

(b) The Purchaser shall prepare or cause to be prepared and file all other Tax
Returns of the Company and the Subsidiaries required to be filed after the
Closing Date, and shall pay all Taxes shown thereon or otherwise imposed on or
payable by the Company or the Subsidiaries after the Closing Date; provided,
however, that the Sellers shall promptly reimburse the Purchaser to the extent
any payment the Purchaser is required to make relates to the operations of the
business of the Company or any Subsidiary for any period ending (or deemed
pursuant to Section 12.2(b) to end) on or before the Closing Date to the extent
such Taxes are not accounted for in determining the Working Capital as of the
Closing.

(c) Any Tax Return to be prepared and filed for Taxable periods beginning before
the Closing Date and ending after the Closing Date shall be prepared on a basis
consistent with the last previous similar Tax Return. The Purchaser shall
provide the Sellers’ Representative with a copy of each proposed Tax Return (and
such additional information regarding such Tax Return as may reasonably be
requested by the Sellers’ Representative) for review and comment at least 45
days prior to the filing of such Tax Return in the case of Income Tax Returns,
and in such

 

42



--------------------------------------------------------------------------------

period of time prior to filing as the Purchaser shall reasonably determine to be
practicable in the case of other Tax Returns. The Purchaser shall report all
items with respect to the portion of the period ending on the Closing Date in
accordance with the instructions of the Sellers’ Representative to the extent
such reporting is allowable without significant risk of the imposition of
penalties or additions to Tax as determined by the Purchaser in consultation
with its Tax advisors.

(d) The Purchaser shall be responsible for the payment of any transfer, sales,
use, stamp, conveyance, value added, recording, registration, documentary,
filing and other non-Income Taxes and administrative fees (including, without
limitation, notary fees) arising in connection with the consummation of the
transactions contemplated by this Agreement. The Purchaser will file all
necessary Tax Returns and other documentation with respect to all such Taxes,
fees and charges and, if required by applicable law, the Sellers will join in
the execution of any such Tax Returns and other documentation.

12.2 Allocation of Certain Taxes.

(a) The Purchaser and the Sellers agree that if the Company or any Subsidiary is
permitted but not required under applicable foreign, state or local Tax laws to
treat the Closing Date as the last day of a taxable period, the Purchaser and
the Sellers shall treat such day as the last day of a taxable period.

(b) Any Taxes for a taxable period beginning before and ending after the Closing
Date shall be paid by the Purchaser or its Affiliates, and the portion of any
such Taxes allocable to the portion of such period ending on the Closing Date
(and as to which Sellers shall reimburse the Purchaser) shall be deemed to equal
(i) in the case of Taxes that (x) are based upon or related to income or
receipts or (y) imposed in connection with any sale or other transfer or
assignment of property, other than Taxes described in Section 12.1(d), the
amount which would be payable if the taxable year ended with the Closing Date,
and (ii) in the case of other Taxes imposed on a periodic basis (including
property Taxes), the amount of such Taxes for the entire period multiplied by a
fraction the numerator of which is the number of calendar days in the period
ending with the Closing Date and the denominator of which is the number of
calendar days in the entire period. For purposes of computing the Taxes
attributable to the two portions of a taxable period pursuant to this
Section 12.2(b), the amount of any item that is taken into account only once for
each taxable period (e.g., the benefit of graduated tax rates, exemption
amounts, etc.) shall be allocated between the two portions of the period in
proportion to the number of days in each portion.

(c) Transactions that occur on the Closing Date but after the Closing and that
are not incurred in the Ordinary Course of Business of the Company or its
Subsidiaries shall be considered to be attributable to the period that commences
on the day following the Closing Date.

12.3 Tax Refunds; Tax Attributes.

(a) The Sellers shall be entitled to any refunds (including any interest paid
thereon) or credits of Taxes of the Company or any Subsidiary attributable to
taxable periods ending (or deemed pursuant to Section 12.2(b) to end) on or
before the Closing Date to the extent such refunds were not taken into account
in the Working Capital as of the Closing. The Purchaser and its Affiliates shall
cooperate with the Sellers’ Representative in obtaining any refund to which the
Sellers are entitled under this Section 12.3.

 

43



--------------------------------------------------------------------------------

(b) The Purchaser and/or its Affiliates, as the case may be, shall be entitled
to (i) any refunds (including any interest paid thereon) or credits of Taxes of
the Company or any Subsidiary attributable to taxable periods beginning (or
deemed pursuant to Section 12.2(b) to begin) after the Closing Date and (ii) any
refunds taken into account in the Working Capital as of the Closing.

(c) The Purchaser shall promptly forward to or reimburse the Sellers for any
such refunds (including any interest paid thereon) or credits due to the Sellers
after receipt thereof, and the Sellers shall promptly forward to the Purchaser
or reimburse the Purchaser for any such refunds (including any interest paid
thereon) or credits due to the Purchaser after receipt thereof.

12.4 Post-Closing Actions. The Purchaser shall not (and shall not cause or
permit any Company or Subsidiary to) file, amend, re-file or otherwise modify
any Tax Return or Tax election relating in whole or in part to the Company or
any Subsidiary or agree to the waiver of any extension or the statute of
limitations, with respect to any taxable period ending (or deemed pursuant to
Section 12.2(b) to end) on or before the Closing Date, without the prior written
consent of the Sellers’ Representative (which consent shall not be unreasonably
withheld or delayed).

12.5 Purchase Price Allocation. The parties shall allocate the Purchase Price to
be paid for the Membership Interests plus any assumed Liabilities of the Company
to the extent properly taken into account under the Code, such as unpaid
Indebtedness and unpaid Company Transaction Expenses, (the “Tax Purchase Price”)
in accordance with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder. Sellers and Purchaser agree to negotiate in good faith
prior to the Closing Date an allocation of the Tax Purchase Price among the
underlying assets of the Company (other than Working Capital which the Parties
agree will be allocated in accordance with the Working Capital as finally
determined pursuant to Section 2.4) in accordance with Section 1060 of the Code
and the Treasury Regulations promulgated thereunder. In the event Purchaser is
required to obtain an appraisal of the assets of the Company in accordance with
GAAP, Sellers and Purchaser shall mutually select an independent appraisal firm
(the “Appraiser”) which shall be instructed to prepare a written appraisal of
such assets (the “Appraisal”) and deliver to the Parties a complete and final
appraisal within 90 days after the Closing Date. In such event, the parties
shall use the Appraisal to allocate the Tax Purchase Price (less the amount
ascribed to Working capital, as mentioned above) among the assets of the Company
in accordance with Section 1060 of the Code and the Treasury Regulations
thereunder. Purchaser shall bear 100% of the fees and expenses of the Appraiser.
If the Purchase Price is adjusted pursuant to this Agreement, the allocation
shall be adjusted in accordance with Section 1060 of the Code and the Treasury
Regulations thereunder and consistent with the preparation of the allocation of
the Tax Purchase Price as negotiated by the parties or determined pursuant to
the Appraisal. Neither Party shall file any Tax Return (including IRS Form 8594)
or other document or otherwise take any position which is inconsistent with the
allocation of the Tax Purchase Price as determined pursuant to this section,
except as may be adjusted by subsequent agreement following an audit by a
Governmental Entity; provided, that neither party (nor their respective
Affiliates) shall be obligated to litigate any challenge to such allocation of
the Tax Purchase Price by any Governmental Entity. The parties shall promptly
inform one another of any challenge by any Governmental Entity to any allocation
made pursuant to this section and shall consult with and keep one another
informed with respect to the state of, and any discussion, proposal or
submission with respect to, such challenge.

 

44



--------------------------------------------------------------------------------

12.6 Cooperation on Tax Matters; Tax Audits.

(a) The Purchaser, the Sellers, the Company and the Subsidiaries and their
respective Affiliates shall cooperate in the preparation and filing of all Tax
Returns for any Tax periods for which one Party could reasonably require the
assistance of the other Party in obtaining any necessary information and in any
Tax Proceeding. Such cooperation and information shall include promptly
forwarding copies of appropriate notices and forms or other communications
received from or sent to any Governmental Entity which relate to the Company or
any Subsidiary, and providing copies of all relevant Tax Returns to the extent
related to the Company or any Subsidiary, together with accompanying schedules
and related work papers, which the requested Party may possess. Each of the
Purchaser and the Sellers agree to, and, in the case of the Purchaser, it agrees
to cause the Company and the Subsidiaries to, retain all books and records with
respect to Tax matters pertinent to the Company or the Subsidiaries relating to
any Tax period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by the other party, any
extensions thereof) of the respective Taxable periods, and to abide by all
record retention agreements entered into with any Governmental Entity. The
Purchaser, the Company and the Subsidiaries and their respective Affiliates
shall make their respective employees and facilities available on a mutually
convenient basis to explain any documents or information provided hereunder.

(b) The Sellers shall have the right, at their own expense, to control any Tax
Proceeding, initiate any claim for refund, contest, resolve and defend against
any assessment, notice of deficiency, or other adjustment or proposed adjustment
relating to any and all Taxes of the Company or any Subsidiary for any Taxable
period ending on or before the Closing Date. The Purchaser shall have the right,
at its own expense, to control any other Tax Proceeding, initiate any other
claim for refund, and contest, resolve and defend against any other assessment,
notice of deficiency, or other adjustment or proposed adjustment relating to
Taxes with respect to the business of the Company or any Subsidiary; provided
that, with respect to any item the adjustment of which may cause the Sellers to
become obligated to make any payment pursuant to Section 12.1 or Article XI
hereof, the Purchaser shall consult with Sellers regarding the resolution of any
issue that would affect such Sellers, and not settle any such issue, or file any
amended Tax Return relating to such issue, without the consent of the Sellers,
which consent shall not be unreasonably withheld.

12.7 Scope of Article XII. Any claim by any Party relating to a breach by
another Party of its obligations under this Article XII shall be pursued in
accordance with the procedures for indemnification claims, and shall otherwise
be subject to the terms and conditions, set forth in Article XI. Notwithstanding
the foregoing or any other term or condition of Article XI, to the extent there
is any inconsistency between the terms of Article XI and this Article XII with
respect to the allocation of responsibility between the Company, the Sellers and
the Purchaser for Taxes relating to the business of the Company or any
Subsidiary, the provisions of this Article XII shall govern.

 

45



--------------------------------------------------------------------------------

ARTICLE 13.

MISCELLANEOUS

13.1 Proprietary Information.

(a) From and after the Closing, the Sellers shall not, and shall cause their
respective Affiliates to not, disclose or make use of any information relating
to the business of the Company and its Subsidiaries which is not generally known
by, nor easily learned or determined by, Persons outside the Company
(collectively referred to herein as “Proprietary Information”) including
(i) specifications, manuals, software in various stages of development, and
other technical data; (ii) customer and prospect lists, details of agreements
and communications with customers and prospects, and other customer information;
(iii) sales plans and projections, product pricing information, protocols,
acquisition, expansion, marketing, financial and other business information and
existing and future products and business plans and strategies of the Company,
its Subsidiaries or Purchaser; (iv) sales proposals, demonstrations systems,
sales material; (v) research and development; (vi) software systems, computer
programs and source codes; (vii) sources of supply; (viii) identity of
specialized consultants and contractors and Proprietary Information developed by
them for the Company or a Subsidiary; (ix) purchasing, operating and other cost
data; (x) special customer needs, cost and pricing data; and (xi) employee
information (including personnel, payroll, compensation and benefit data and
plans), including all such information recorded in manuals, memoranda,
projections, reports, minutes, plans, drawings, sketches, designs, data,
specifications, software programs and records, whether or not legended or
otherwise identified by the Company, a Subsidiary or Purchaser as Proprietary
Information, as well as such information that is the subject of meetings and
discussions and not recorded. Proprietary Information shall not include such
information that the Sellers can demonstrate is generally available to the
public (other than as a result of a disclosure by a Seller in violation of this
Agreement).

(b) Each Seller agrees that the remedy at law for any breach of this
Section 13.1 would be inadequate and that Purchaser or the Company shall be
entitled to injunctive relief in addition to any other remedy it may have upon
breach of any provision of this Section 13.1.

13.2 Consent to Amendments. This Agreement may be amended or modified, and any
provisions of this Agreement may be waived, in each case upon the approval, in
writing, executed by each of the Company, each of Sellers and Purchaser. No
other course of dealing between or among any of the parties or any delay in
exercising any rights pursuant to this Agreement shall operate as a waiver of
any rights of any Party. Each of Sellers expressly agrees that the Sellers’
Representative may consent to any such amendment, modification or waiver on
behalf of all Sellers.

13.3 Entire Agreement. This Agreement, including the Schedules attached hereto,
and the other agreements referred to herein constitute the entire agreement
among the Parties with respect to the matters covered hereby and supersedes all
previous written, oral or implied understandings among them with respect to such
matters.

13.4 Successors and Assigns. Except as otherwise expressly provided in this
Agreement, all covenants and agreements set forth in this Agreement by or on
behalf of the Parties shall bind and inure to the benefit of the respective
successors and permitted assigns of the Parties,

 

46



--------------------------------------------------------------------------------

whether so expressed or not, except that neither this Agreement nor any of the
rights, interests or obligations hereunder may be assigned by Purchaser (on the
one hand), or Sellers (on the other hand) without the prior written consent of
the other such Party, provided that, notwithstanding the foregoing, Purchaser
may assign or designate its rights, interests and obligations hereunder to one
or more of its Affiliates or in connection with the transfer by the Purchaser of
all or substantially all of the capital stock and/or assets of the Company, and
the Purchaser may collaterally assign this Agreement for the purpose of securing
any financing of the transactions contemplated hereby (in any or all of which
cases Purchaser nonetheless shall remain responsible for the performance of all
of its obligations hereunder).

13.5 Governing Law; Consent to Jurisdiction; Venue; Waiver of Jury Trial. THIS
AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS
OF THE STATE OF DELAWARE FOR CONTRACTS ENTERED INTO AND TO BE PERFORMED IN SUCH
STATE WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE
(WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
DELAWARE. EACH PARTY HERETO HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
DELAWARE STATE COURTS FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

13.6 Notices. All demands, notices, communications and reports provided for in
this Agreement shall be in writing and shall be either sent by email with
confirmation to the email address specified below or personally delivered or
sent by reputable overnight courier service (delivery charges prepaid) to any
Party at the address specified below, or at such address, to the attention of
such other Person, and with such other copy, as the recipient Party has
specified by prior written notice to the sending Party pursuant to the
provisions of this Section 13.6:

If to Sellers or Sellers’ Representative, to:

25 Greens Hill Lane

Rutland, Vermont 05701

with a copy, which shall not constitute notice to Sellers or Sellers’
Representative, to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attention: Jeffrey A. Stein (jeff.stein@wilmerhale.com)

 

47



--------------------------------------------------------------------------------

If to Purchaser, to:

GF Investors, LLC

c/o Tenex Capital Management

60 East 42nd Street, Suite 4510

New York, NY 10165-0015

Attention: Mike Green

Facsimile: (212) 937-3837

Email: mgreen@tenex.com

with a copy, which shall not constitute notice to Purchaser, to:

Koley Jessen P.C., L.L.O.

One Pacific Place

1125 S. 103rd Street, Suite 800

Omaha, NE 68124

Attention: Michael M. Hupp (Mike.hupp@koleyjessen.com) and

 Joshua K. Norton (Josh.norton@koleyjessen.com)

Any such demand, notice, communication or report shall be deemed to have been
given pursuant to this Agreement when delivered personally, when confirmed if by
facsimile or on the Business Day after deposit with a reputable overnight
courier service, as the case may be.

13.7 Schedules. The Schedules to this Agreement constitute a part of this
Agreement and are incorporated into this Agreement for all purposes as if fully
set forth herein. Any disclosure made in any Schedule to this Agreement which
would reasonably be apparent on its face to be responsive to another Schedule to
this Agreement shall be deemed to be made with respect to such other Schedule
regardless of whether or not a specific cross reference is made thereto. The
disclosure of any item or matter in any Schedule hereto shall not be taken as an
indication of the materiality thereof or the level of materiality that is
applicable to any representation or warranty set forth herein.

13.8 Counterparts. The parties may execute this Agreement in two or more
counterparts (no one of which need contain the signatures of all parties), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

13.9 No Third-Party Beneficiaries. Except as expressly set forth elsewhere
herein, including Section 7.5, no Person which is not a Party shall have any
right or obligation pursuant to this Agreement.

13.10 No Strict Construction. Each of the Parties acknowledges that this
Agreement has been prepared jointly by the Parties, and shall not be strictly
construed against any Party.

13.11 Headings. The headings used in this Agreement are for the purpose of
reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.

13.12 Sellers’ Representative. By the execution and delivery of this Agreement,
each of Sellers hereby irrevocably constitutes and appoints Casella Waste
Systems, Inc. as the true and lawful agent and attorney-in-fact (the “Sellers’
Representative”) of Sellers with full power of

 

48



--------------------------------------------------------------------------------

substitution to act jointly in the name, place and stead of Sellers with respect
to the transfer of the Membership Interests owned by Sellers to Purchaser in
accordance with the terms and provisions of this Agreement, and to act on behalf
of Sellers in any litigation or arbitration involving this Agreement, to do or
refrain from doing all such further acts and things, and to execute all such
documents as the Sellers’ Representative shall deem necessary or appropriate in
connection with the transactions contemplated by this Agreement, including the
power: (i) to act for Sellers with regard to all matters pertaining to
indemnification referred to in this Agreement (other than indemnification with
respect to claims relating to a breach of an individual Seller’s representations
and warranties under Article III of this Agreement or a breach of an individual
Seller’s covenants hereunder), including the power to compromise any indemnity
claim on behalf of Sellers and to transact matters of litigation; (ii) to
execute and deliver all amendments, waivers, ancillary agreements, stock powers,
certificates and documents that the Sellers’ Representative deems necessary or
appropriate in connection with the consummation of the transactions contemplated
by this Agreement; (iii) to receive funds, make payments of funds, and give
receipts for funds; (iv) to receive funds for the payment of expenses of the
Sellers and apply such funds in payment for such expenses; (v) to do or refrain
from doing any further act or deed on behalf of the Sellers that the Sellers’
Representative deems necessary or appropriate in his sole discretion relating to
the subject matter of this Agreement as fully and completely as Sellers could do
if personally present; and (vi) to receive service of process in connection with
any claims under this Agreement.

(a) The appointment of the Sellers’ Representative shall be deemed coupled with
an interest and shall be irrevocable, and Purchaser and any other Person may
conclusively and absolutely rely, without inquiry, upon any action of the
Sellers’ Representative in all matters referred to herein. The Sellers hereby
confirm all that the Sellers’ Representative shall do or cause to be done by
virtue of his appointment as the Sellers’ Representative of Sellers. The
Sellers’ Representative shall act for all Sellers on all of the matters set
forth in this Agreement in the manner the Sellers’ Representative believes to be
in the best interest of Sellers and consistent with the obligations under this
Agreement, but the Sellers’ Representative shall not be responsible to Sellers
for any losses or damages Sellers may suffer by the performance of his duties
under this Agreement and the Sellers shall fully indemnify the Sellers’
Representative from and against any such losses or damages, other than any such
losses or damages arising from willful violation of the law or gross negligence
in the performance of his duties as Sellers’ Representative under this
Agreement.

(b) The Sellers agree to pay the expenses incurred by the Sellers’
Representative under the authorization granted in Section 13.12(a). Any expense,
liability or obligation that the Sellers’ Representative incurs or pays on
behalf of a Seller or group of Sellers shall be promptly reimbursed by Seller(s)
on whose behalf such expenses were paid. In the event any Seller does not
promptly reimburse the Sellers’ Representative for any such expense, liability
or obligation, the Sellers’ Representative shall have the right to withhold and
keep such amount from any payments to be made to such Seller hereunder.

(c) If the Sellers’ Representative should die, become disabled or otherwise
unable to fulfill his responsibility as agent and attorney-in-fact of Sellers
hereunder, then Sellers who held a majority of the Membership Interests
immediately prior to the Closing (the “Requisite Sellers”) are authorized and
shall, promptly after such death, disability or other event, appoint a successor
Sellers’ Representative and, promptly thereafter, notify Purchaser of the
identity of such

 

49



--------------------------------------------------------------------------------

successor. Any such successor shall become the “Sellers’ Representative” for
purposes of this Agreement. If for any reason there is no Sellers’
Representative at any time, all references herein to the Sellers’ Representative
shall be deemed to refer to the Requisite Sellers.

13.13 Conflict Waiver; Non-assertion of Attorney Client Privilege.

(a) The Purchaser and the Company understand that the Company has been
represented by Wilmer Cutler Pickering Hale and Dorr LLP and Brooks Pierce (the
“Firms”) as counsel to the Company, in the preparation, negotiation and
execution of this Agreement and the transactions contemplated hereby and thereby
(the “Current Representation”). The Company and the Purchaser acknowledge and
agree that the Firms may after the Closing represent the Sellers’
Representative, the Sellers and/or their affiliates in matters related to the
transactions contemplated by this Agreement including the representation of such
persons or entities in matters related to post-Closing claims made by Purchaser,
the Company and any other parties under this Agreement and other claims that may
arise out of or relate to this Agreement (including any litigation, arbitration,
mediation or other proceeding and including any matter regarding the
negotiation, execution, performance or enforceability hereof or thereof) (the
“Post-Closing Representation”). The Purchaser and the Company hereby
acknowledge, each on behalf of itself and its Affiliates, that each has had an
opportunity to ask for and have obtained information relevant to such
representation, including disclosure of the reasonably foreseeable adverse
consequences of such representation, and it hereby waives any conflict arising
out of such future representation with respect to the matters contemplated by
this Agreement and the transactions contemplated hereby and thereby.

(b) Effective as of the Closing, Purchaser hereby agrees not to control or
assert, and Purchaser agrees to cause the Company and each of its Subsidiaries
not to control or assert, any attorney-client privilege, work product protection
or other similar privilege or protection applicable to any communication between
any legal counsel and any of the Sellers’ Representative, any Seller, any of
their respective Affiliates or any officer, employee or director of the Sellers’
Representative, any Seller, the Company or any of its Subsidiaries (any such
Person, a “Designated Person”) during the Current Representation in connection
with any Post-Closing Representation, including in connection with a dispute
with Purchaser, the Company or any of their respective Affiliates, it being the
intention of the parties hereto that, notwithstanding anything to the contrary
in this Agreement, all rights of any Person under or with respect to such
attorney-client privilege, work product protection or other similar privilege or
protection, including the right to waive, assert and otherwise control such
attorney-client privilege, work product protection or other similar privilege or
protection, shall be (and are hereby) transferred to or retained by (as
applicable), and vested solely in, such Designated Person.

13.14 Seller Guaranty. Louisiana-Pacific Corporation, a Delaware corporation
(“LP”) hereby unconditionally and irrevocably guarantees, as a principal obligor
and not merely as surety, to the Purchaser Indemnified Persons and their
successors and assigns, the full and timely performance and payment of the
indemnification obligations of Greenstone Industries, Inc. set forth in
Section 11.1(a) in accordance with (and subject to the limitations set forth in)
Article 11 of this Agreement. Casella Waste Systems Inc., a Delaware corporation
(“Casella”) hereby unconditionally and irrevocably guarantees, as a principal
obligor and not merely as surety, to the Purchaser Indemnified Persons and their
successors and assigns, the full and timely performance and payment of the
indemnification obligations of U.S. Fiber, LLC set forth in Section 11.1(a) in

 

50



--------------------------------------------------------------------------------

accordance with (and subject to the limitations set forth in) Article 11 of this
Agreement. The foregoing obligations of LP and Casella constitute continuing
guarantees of payment and performance, and not of collection, and, subject to
the limitations set forth in Article 11, are and shall be absolute and
unconditional under all circumstances, including circumstances that might
otherwise constitute a legal or equitable discharge of a surety or guarantor.
For purposes of clarity, in no event shall Casella’s or LP’s obligations
hereunder exceed, in the aggregate, the lesser of (x) the portions of the
Adjusted Purchase Price received by the Seller that is an indirect subsidiary of
such party, and (y) such Seller’s pro rata portion of such Losses (based on the
percentage of the Adjusted Purchase Price received by such Seller pursuant to
this Agreement).

13.15 Purchaser Guaranty. Tenex Capital Partners, L.P., a Delaware limited
partnership (“Fund”) hereby unconditionally and irrevocably guarantees, as a
principal obligor and not merely as surety, to the Sellers and their successors
and assigns, the full and timely performance and payment of the obligations of
Purchaser set forth in Section 2.2. The foregoing obligation of Fund constitutes
a continuing guaranty of payment and performance, and not of collection, is and
shall be absolute and unconditional under all circumstances, including
circumstances that might otherwise constitute a legal or equitable discharge of
a surety or guarantor.

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows.]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Membership Interest Purchase
Agreement as of the date first written above.

 

PURCHASER:       GF INVESTORS, LLC       By:  

/s/ Michael Green

        Name:   Michael Green         Title:   President       THE COMPANY:    
SELLERS’ REPRESENTATIVE: US GREENFIBER LLC     Casella Waste Systems, Inc. By:  

/s/ John W. Casella

    By:  

/s/ John W. Casella

  Name:   John W. Casella       in its capacity as Sellers’ Representative  
Title:   Manager       SELLERS:       U.S. Fiber, LLC       By:  

/s/ John W. Casella

      Greenstone Industries, Inc.       By:  

/s/ Curtis M. Stevens

      Name:   Curtis M. Stevens       Title:   President and CEO      

Membership Interest Purchase Agreement

Signature Page



--------------------------------------------------------------------------------

GUARANTORS: Solely for purposes of Section 13.14: LOUISIANA-PACIFIC CORPORATION
By:  

/s/ Curtis M. Stevens

  Name:   Curtis M. Stevens   Title:   CEO Solely for purposes of Section 13.15:
CASELLA WASTE SYSTEMS INC. By:  

/s/ John W. Casella

  Name:   John W. Casella   Title:   Chairman and CEO Solely for purposes of
Section 13.16: TENEX CAPITAL PARTNERS, L.P. By:   Tenex Capital Partners GP,
L.P.   Title: general partner By:   Tenex Capital Partners GP, LLC   Title:
general partner By:  

/s/ Michael Green

  Name:   Michael Green   Title:   Member

Membership Interest Purchase Agreement

Signature Page